UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D. C. 20549 FORM 10-K x ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December 31, 2010 o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to . Commission File Number 1-6364 SOUTH JERSEY INDUSTRIES, INC. (Exact name of registrant as specified in its charter) New Jersey (State of incorporation) 22-1901645 (IRS employer identification no.) 1 South Jersey Plaza, Folsom, New Jersey 08037 (Address of principal executive offices, including zip code) (609) 561-9000 (Registrant’s telephone number, including area code) Securities registered pursuant to Section 12(b) of the Act: Common Stock ($1.25 par value per share) (Title of each class) New York Stock Exchange (Name of exchange on which registered) Securities registered pursuant to Section 12(g) of the Act: None Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act: Yes x No o Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or 15(d) of the Securities Act: Yes o No x Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes x No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes x No o Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K is not contained herein, and will not be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K. x Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer”, “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filerx Accelerated filero Non-accelerated filero (Do not check if a smaller reporting company) Smaller reporting company o Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes o No x The aggregate market value of voting stock held by non-affiliates of the registrant as of June 30, 2010 was $1,277,133,181. As of February 21, 2011, there were 29,883,823 shares of the registrant’s common stock outstanding. Documents Incorporated by Reference: In Part I of Form 10-K: None In Part II of Form 10-K: None In Part III of Form 10-K:Portions of the registrant’s proxy statement filed within 120 days of the close of the registrant’s fiscal year in connection with the registrant’s 2011 annual meeting of shareholders are incorporated by reference into Part III of this Form 10-K. 2 TABLE OF CONTENTS TABLE OF CONTENTS Page No. Forward-Looking Statements 4 Units of Measurement 4 PART I Item 1. Business 5 Item 1A. Risk Factors 10 Item 1B. Unresolved Staff Comments 12 Item 2. Properties 12 Item 3. Legal Proceedings 13 Item 4. [Removed and Reserved] 13 Item 4A. Executive Officers of the Registrant 13 PART II Item 5. Market for Registrants’ Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities 14 Item 6. Selected Financial Data 15 Item 7. Management’s Discussion and Analysis of Financial Condition and Results of Operations 16 Item 7A. Quantitative and Qualitative Disclosures About Market Risk 41 Item 8. Financial Statements and Supplementary Data 42 Item 9. Changes in and Disagreements with Accountants on Accounting and Financial Disclosure 83 Item 9A. Controls and Procedures 83 Item 9B. Other Information 84 PART III Item 10. Directors, Executive Officers and Corporate Governance 85 Item 11. Executive Compensation 86 Item 12. Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters 86 Item 13. Certain Relationships and Related Transactions, and Director Independence 86 Item 14. Principal Accounting Fees and Services 86 PART IV Item 15. Exhibits and Financial Statement Schedules 86 Signatures 90 Financial Statement Schedules 92 3 TABLE OF CONTENTS Forward Looking Statements Certain statements contained in this Annual Report on form 10-K may qualify as “forward-looking statements” within the meaning of Section 27A of the Securities Act of 1933 and Section 21E of the Securities Exchange Act of 1934. All statements other than statements of historical fact included in this Report should be considered forward-looking statements made in good faith by the Company and are intended to qualify for the safe harbor from liability established by the Private Securities Litigation Reform Act of 1995. When used in this Report, or any other of the Company’s documents or oral presentations, words such as “anticipate,” “believe,” “expect,” “estimate,” “forecast,” “goal,” “intend,” “objective,” “plan,” “project,” “seek,” “strategy” and similar expressions are intended to identify forward-looking statements. Such forward-looking statements are subject to risks and uncertainties that could cause actual results to differ materially from those expressed or implied in the statements. These risks and uncertainties include, but are not limited to the risks set forth under “Risk Factors” in Part I, Item 1A of this Annual Report on Form 10-K and elsewhere throughout this Report. These cautionary statements should not be construed by you to be exhaustive and they are made only as of the date of this Report. While South Jersey Industries, Inc. (SJI or the Company) believes these forward-looking statements to be reasonable, there can be no assurance that they will approximate actual experience or that the expectations derived from them will be realized. Further, SJI undertakes no obligation to update or revise any of its forward-looking statements whether as a result of new information, future events or otherwise. Available Information The Company’s Internet address is www.sjindustries.com. We make available free of charge on or through our website SJI’s annual report on Form 10-K, quarterly reports on Form 10-Q, current reports on Form 8-K, and amendments to those reports filed or furnished pursuant to Section 13(a) or 15(d) of the Securities Exchange Act of 1934 as soon as reasonably practicable after we electronically file such material with, or furnish it to, the Securities and Exchange Commission (SEC). The SEC maintains an Internet site that contains these reports at http://www.sec.gov. Also, copies of SJI’s annual report will be made available, free of charge, upon written request. The content on any web site referred to in this filing is not incorporated by reference into this filing unless expressly noted otherwise. Units of Measurement For Natural Gas: 1 Bcf One billion cubic feet 1dt One decatherm 1 MMdts One million decatherms dts/d Decatherms per day MDWQ Maximum daily withdrawal quantity 4 TABLE OF CONTENTS PART I Item 1. Business Description of Business The registrant, South Jersey Industries, Inc. a New Jersey corporation, was formed in 1969 for the purpose of owning and holding all of the outstanding common stock of South Jersey Gas Company, a public utility, and acquiring and developing non-utility lines of business. SJI currently provides a variety of energy related products and services primarily through the following subsidiaries: ● South Jersey Gas Company (SJG) is a regulated natural gas utility. SJG distributes natural gas in the seven southernmost counties of New Jersey. ● South Jersey Resources Group, LLC (SJRG) markets wholesale natural gas storage, commodity and transportation in the mid-Atlantic, Appalachian and southern states. ● Marina Energy, LLC (Marina) develops and operates on-site energy-related projects. ● South Jersey Energy Company (SJE) acquires and markets natural gas and electricity to retail end users and provides total energy management services to commercial and industrial customers. ● South Jersey Energy Service Plus, LLC (SJESP) provides residential and light commercial service and installation of HVAC systems, plumbing services and appliance repair and service/maintenance contracts. Additional Information on the nature of our business can be found in “Management’s Discussion and Analysis of Financial Condition and Results of Operations,” under Item 7 of this report. Financial Information About Reportable Segments Information regarding Reportable Segments is incorporated by reference to Note 8 of the consolidated financial statements included under Item 8 of this report. Sources and Availability of Raw Materials South Jersey Gas Company Transportation and Storage Agreements SJG has direct connections to the interstate natural gas pipeline systems of both Transcontinental Gas Pipe Line Company, LLC (Transco) and Columbia Gas Transmission, LLC (Columbia). During 2010, SJG purchased and had delivered approximately 35.4 million decatherms (MMdts) of natural gas for distribution to both on-system and off-system customers. Of this total, 24.2 MMdts were transported on the Transco pipeline system while 11.2 MMdts were transported on the Columbia pipeline system. SJG also secures firm transportation and other long term services from one additional pipeline upstream of the Transco and Columbia systems. This upstream pipeline is owned by Dominion Transmission, Inc. (Dominion). Services provided by Dominion are utilized to deliver gas into either the Transco or Columbia systems for ultimate delivery to SJG. Services provided by all of the above-mentioned pipelines are subject to the jurisdiction of the Federal Energy Regulatory Commission (FERC).Unless otherwise indicated, our intentions are to renew or extend these service agreements before they expire. Transco: Transco is SJG’s largest supplier of long-term gas transmission services which includes both year-round and seasonal firm transportation (FT) service arrangements. When combined, these FT services enable SJG to purchase gas from third parties and have delivered to its city gate stations by Transco a total of 280,525 dts per day (dts/d). Of this total, 133,917 dts/d is long-haul FT (where gas can be transported from the production areas of the Southwest to the market areas of the Northeast) while 146,608 dts/d is market area FT. The terms of SJG’s year-round agreements extend for various periods through 2025. The terms of its seasonal agreements vary in length with the longest extending into 2012. 5 TABLE OF CONTENTS Of the 280,525 dts/d of Transco services mentioned above, SJG has released a total of 39,800 dts/d of its long-haul FT and 25,565 dts/d of its market area FT service.These releases were made in association with SJG’s Conservation Incentive Program (CIP) discussed further under Item 7, Management’s Discussion and Analysis of Financial Condition and Results of Operations.In addition, SJG released 90,000 dts/d of its market area FT service to SJRG as part of an Asset Management Agreement discussed further in this section under “Gas Supplies”. SJG currently has seven long-term gas storage service agreements with Transco that, when combined, are capable of storing approximately 6.3 MMdts. Through these agreements, SJG can inject gas into market and production area storages during periods of low demand and extract gas at a Maximum Daily Withdrawal Quantity (MDWQ) of up to 124,840 dts during periods of high demand. The terms of these storage service agreements extend for various periods from 2010 to 2013.During 2010, SJG released 17,433 dts/d of Transco SS-1 storage demand and 1,307,475 dts of its SS-1 storage capacity (both represent 100 percent of this service) thereby reducing its Transco MDWQ to 107,407 dts/d, and its storage capacity to approximately 5.0 MMdts.Also released was 17,433 dts/d of winter season firm transportation service associated with SS-1 storage service. Dominion: SJG had previously subscribed to a single firm transportation service from Dominion under Rate Schedule FTNN.This service facilitated the transportation of up to 5,545 dts/d from various Appalachian aggregation points to Transco’s Leidy Line for ultimate delivery to SJG city gate stations during the winter season (November through March) each year.During 2010, this agreement and service was allowed to expire by theirterms. SJG also subscribes to a firm storage service from Dominion, under its Rate Schedule GSS.This storage has a MDWQ of 10,000 dts during the period between November 16 and March 31 of each winter season, with an associated total storage capacity of 423,000 dts.Gas withdrawn from Dominion GSS storage is delivered through both the Dominion and Transco (Leidy Line) pipeline systems for delivery to SJG service territory.The primary term of this agreement extends through March 31, 2015. Columbia: SJG has two firm transportation agreements with Columbia which, when combined, provide for 45,022 dts/d of firm deliverability and extend through October 31, 2019. SJG had previously released 14,714 dts/d of this amount to SJRG in conjunction with its CIP thereby reducing the combined availability of firm transportation on the Columbia system to 30,308 dts/d. SJG also subscribes to a firm storage service with Columbia under its Rate Schedule FSS along with a firm transportation service under Rate Schedule SST.Prior to 2010, these services were each rendered under three separate agreements.In order to reduce both administrative and scheduling burdens associated with multiple contracts, SJG and Columbia agreed to merge the three agreements for each rate schedule into one agreement for each service effective May 1, 2010 and extended both agreements through October 31, 2019.This was accomplished while preserving the Company’s total FSS MDWQ of 52,891 dts and related 3,473,022 dts of storage capacity.Moreover, during 2010, SJG released to SJRG 19,029 dts of its FSS MDWQ along with 1,249,485 dts of its storage capacity.Additionally, SJG also released to SJRG 19,029 dts per day of its associated Columbia SST transportation service.Both releases made by SJG were in connection with its CIP and extended through September 30, 2014. Gas Supplies SJG has an Asset Management Agreement (AMA) with SJRG that extends through November 30, 2013.Under this agreement SJG has released to SJRG its firm transportation rights equal to 90,000 dth/d of transportation capacity on Transco.SJRG will manage this capacity and provide SJG with up to 90,000 dth/d of firm deliverability in the summer season and up to 90,000 dth/d of interruptible deliverability in the winter season.SJRG will seek to optimize the capacity released under this AMA and will pay SJG a fee based on a sharing formula in the agreement.Due to increased liquidity in the market place, all other gas supply agreements with third party producer suppliers are short-term agreements and SJG uses financial contracts secured through SJRG to hedge against forward price risk.Short-term agreements typically extend between one day and several months in duration. 6 TABLE OF CONTENTS Supplemental Gas Supplies During 2010, SJG entered into two seasonal Liquefied Natural Gas (LNG) sales agreements with a third party supplier. The term of the first agreement, which was used during the 2010 summer season to refill SJG’s storage tank, extended through October 31, 2010, and had an associated contract quantity of 250,000 dts. The second agreement was acquired to replenish LNG in storage during the 2010-2011 winter season.This agreement extends through March 31, 2011 and also provides SJG with up to 250,000 dts of LNG. SJG operates peaking facilities which can store and vaporize LNG for injection into its distribution system. SJG’s LNG facility has a storage capacity equivalent to 434,300 dts of natural gas and has an installed capacity to vaporize up to 96,750 dts of LNG per day for injection into its distribution system. Peak-Day Supply SJG plans for a winter season peak-day demand on the basis of an average daily temperature of 2 degrees Fahrenheit (F). Gas demand on such a design day for the 2010-2011 winter season is estimated to be 466,995 dts. SJG projects that it has adequate supplies and interstate pipeline entitlements to meet its design requirements. SJG experienced its highest peak-day demand for calendar year 2010 of 401,761 dts on January 30thwhile experiencing an average temperature of 16.5 degrees F that day. Natural Gas Prices SJG’s average cost of natural gas purchased and delivered in 2010, 2009 and 2008, including demand charges, was $6.64 per dt, $8.38 per dt and $9.90 per dt, respectively. South Jersey Energy Company Transportation and Storage Agreements – Natural Gas Access to gas suppliers and cost of gas are significant to the operations of SJE. No material part of the business of SJE is dependent upon a single customer or a few customers. SJE purchases delivered gas only, primarily from SJRG. Consequently, SJE maintains no transportation or storage agreements. Electric Supply Due to the liquidity in the market, SJE primarily purchases delivered electric in the day-ahead and real timemarkets through regional transmission organizations and consequently does not own or operate any generation or transmission assets. South Jersey Resources Group Transportation and Storage Agreements National Fuel Gas Supply Corporation: SJRG has multiple storage service agreements with National Fuel Gas Supply Corporation (National Fuel). Three contracts totaling 2,451,420 dts of storage space expire March 31, 2011.Two contracts totaling an additional 2,691,740 dts of capacity have evergreen rights that extend year to year.One additional contract covering 224,576 dts of storage capacity extends through March 31, 2018 while a final contract covering 150,040 dts of capacity expires March 31, 2023. Total injection rights under the combined agreements total 32,398 dts and firm withdrawal rights total 49,859dts as of December 31, 2010. SJRG holds long term firm transportation agreements with National Fuel associated with the above-mentioned agreements. Under these agreements, National Fuel will provide SJRG with a maximum daily injection transportation quantity of 32,398 dts with primary receipt points from Tennessee Gas Pipeline for delivery into storage, and 49,859 dts of maximum daily withdrawal transportation quantity with a primary receipt point of storage and a primary delivery point of Transcontinental Gas Pipeline. 7 TABLE OF CONTENTS Transcontinental Gas Pipeline: SJRG has a storage agreement with Transco for storage service at Transco’s WSS facility which expires in October 2017. Under this evergreen contract, up to 24,500 dts may be injected and up to 51,837 dts may be withdrawn. Total storage capacity on the agreement is 4,406,000 dts. SJRG has a storage agreement with Transco for storage service at Transco’s SS-1 facility which expires March 31, 2011. Under this evergreen contract, up to 17,433 dts may be withdrawn in the winter period and up to 7,617dts may be injected during the summer period. Total storage capacity under the agreement is 1,307,475 dts. This service was released to SJRG by SJG as discussed above. SJRG has a transportation agreement with Transco associated with the SS-1 storage agreement mentioned above. Under this evergreen agreement, Transco will provide SJRG with a maximum transportation quantity of 17,433 dts with receipts at Leidy, Pennsylvania and deliveries in Zone 6 New Jersey. This transportation agreement provides service only during the months of November to March each year.This service was released to SJRG by SJG in 2008. SJRG also has a firm transportation agreement with Transco which expires September 30, 2013. Under this contract, Transco will provide SJRG with receipts at various production points in Texas and Louisiana and deliveries in New Jersey totaling 19,900 dts.This service was released to SJRG by SJG as discussed above. Dominion Gas Transmission: SJRG has a firm transportation agreement with Dominion which expires October 31, 2022. Under this agreement, Dominion will provide SJRG with 5,000 dts of deliveries to Leidy, Pennsylvania and receipts at Lebanon, Ohio. SJRG also has a firm transportation agreement with Dominion related to SJRG’s Transco SS-1 storage. Under this contract, Dominion will provide receipts at Leidy, Pennsylvania and deliveries to storage in the amount of 17,432 dts. This evergreen contract expires March 31, 2011.This service was released to SJRG by SJG in 2008. Columbia Gas Transmission: SJRG holds a firm transportation agreement with Columbia. Under this evergreened agreement, Columbia provides receipts at Leach, Kentucky and deliveries of 14,714 dts to New Jersey. SJRG holds a storage agreement with Columbia for service under Columbia’s FSS rate schedule. Under this evergreen agreement which expires October 31, 2011, Columbia will provide SJRG with storage capacity of 1,249,485 dts. Under this agreement, 19,029 dts may be withdrawn from storage and 9,996 dts may be injected. SJRG holds firm transportation related to the above mentioned storage agreement which provides for receipts at storage and deliveries to New Jersey of 19,029 dts. This evergreen contract expires October 31, 2011. These services with Columbia were released to SJRG by SJG as discussed above. Columbia Gulf Transmission: SJRG holds a firm transportation agreement with Columbia Gulf which expires October 31, 2019. Under this evergreen agreement, Columbia provides receipts in Louisiana with deliveries at Leach, Kentucky in the amount of 15,000 dts. Gas Supplies SJRG has entered into several long-term natural gas supply agreements to purchase a minimum of 249,000 dts/d and up to 635,000 dts/d, depending upon production levels, for terms ranging from three to ten years at index based prices. 8 TABLE OF CONTENTS Patents and Franchises South Jersey Gas Company SJG holds nonexclusive franchises granted by municipalities in the seven-county area of southern New Jersey that it serves. No other natural gas public utility presently serves the territory covered by SJG’s franchises. Otherwise, patents, trademarks, licenses, franchises and concessions are not material to the business of SJG. Seasonal Aspects South Jersey Gas Company SJG experiences seasonal fluctuations in sales when selling natural gas for heating purposes. SJG meets this seasonal fluctuation in demand from its firm customers by buying and storing gas during the summer months, and by drawing from storage and purchasing supplemental supplies during the heating season. As a result of this seasonality, SJG’s revenues and net income are significantly higher during the first and fourth quarters than during the second and third quarters of the year. Non-Utility Companies Among SJI’s non-utility activities, wholesale and retail gas marketing have seasonal patterns similar to SJG’s. Activities such as energy services and energy project development do not follow seasonal patterns. Other activities such as retail electric marketing and appliance service can have seasonal earnings patterns that are different from the utility. While growth in the earnings contributions from nonutility operations has improved SJI’s second and third quarter net income levels, the first and fourth quarters remain the periods where most of SJI’s revenue and net income is produced. Working Capital Practices Reference is made to “Liquidity and Capital Resources” included in Item 7, “Management’s Discussion and Analysis of Financial Condition and Results of Operations,” of this report. Customers No material part of the Company’s business is dependent upon a single customer or a few customers, the loss of which would have a material adverse effect on SJI performance on a consolidated basis. One of SJI’s subsidiaries, Marina Energy, does currently receive the majority of its revenues and income from one customer. However, that customer is under a long-term contract through 2027. Backlog Backlog is not material to an understanding of SJI’s business or that of any of its subsidiaries. Government Contracts No material portion of the business of SJI or any of its subsidiaries is subject to renegotiation of profits or termination of contracts or subcontracts at the election of any government. Competition Information on competition for SJI and its subsidiaries can be found in Item 7, “Management’s Discussion and Analysis of Financial Condition and Results of Operations,” of this report. Research During the last three fiscal years, neither SJI nor any of its subsidiaries engaged in research activities to any material extent. 9 TABLE OF CONTENTS Environmental Matters Information on environmental matters for SJI and its subsidiaries can be found in Note 15 of the consolidated financial statements included under Item 8 of this report. Employees SJI and its subsidiaries had a total of approximately 650 employees as of December 31, 2010. Of that total, approximately 340 employees are unionized. The Company has collective bargaining agreements with two unions that represent these employees: the International Brotherhood of Electrical Workers (IBEW) Local 1293 and the International Association of Machinists and Aerospace Workers (IAM) Local 76.SJG and SJESP employees represented by the IBEW operate under a collective bargaining agreement that runs through February 2013, with the option to extend until February 2014 at the union’s election. The remaining unionized employees represented by the IAM operate under a collective bargaining agreement that expires in August 2014. Financial Information About Foreign and Domestic Operations and Export Sales SJI has no foreign operations and export sales have not been a significant part of SJI’s business. Item 1A. Risk Factors SJI and its subsidiaries operate in an environment that involves risks, many of which are beyond our control. SJI has identified the following risk factors that could cause SJI’s operating results and financial condition to be materially adversely affected. In addition, new risks may emerge at any time, and SJI cannot predict those risks or the extent to which they may affect SJI’s businesses or financial performance. ● SJI is a holding company and its assets consist primarily of investments in subsidiaries. Should SJI’s subsidiaries be unable to pay dividends or make other payments to SJI for financial, regulatory, legal or other reasons, SJI’s ability to pay dividends on its common stock could be limited. SJI’s stock price could be adversely affected as a result. ● SJI’s business activities are concentrated in southern New Jersey. Changes in the economies of southern New Jersey and surrounding regions could negatively impact the growth opportunities available to SJI and the financial condition of customers and prospects of SJI. ● Changes in the regulatory environment or unfavorable rate regulation at its utility may have an unfavorable impact on SJI’s financial performance or condition.SJI’s utility business is regulated by the New Jersey Board of Public Utilities which has authority over many of the activities of the business including, but not limited to, the rates it charges to its customers, the amount and type of securities it can issue, the nature of investments it can make, the nature and quality of services it provides, safety standards and other matters. The extent to which the actions of regulatory commissions restrict or delay SJG’s ability to earn a reasonable rate of return on invested capital and/or fully recover operating costs may adversely affect its results of operations, financial condition and cash flows. ● SJI may not be able to respond effectively to competition, which may negatively impact SJI’s financial performance or condition. Regulatory initiatives may provide or enhance opportunities for competitors that could reduce utility income obtained from existing or prospective customers. Also, competitors in all of SJI’s business lines may be able to provide superior or less costly products or services based upon currently available or newly developed technologies. ● Warm weather, high commodity costs, or customer conservation initiatives could result in reduced demand for some of SJI’s energy products and services. While SJI’s utility currently has a conservation incentive program clause that protects its revenues and gross margin against usage per customer that is lower than a set level, the clause is currently approved as a pilot program through 2013. Should this clause expire without replacement, lower customer energy utilization levels would likely reduce SJI’s net income. ● High natural gas prices could cause more of SJI’s receivables to be uncollectible. Higher levels of uncollectibles from either residential or commercial customers would negatively impact SJI’s income and could result in higher working capital requirements. ● SJI’s net income could decrease if it is required to incur additional costs to comply with new governmental safety, health or environmental legislation. SJI is subject to extensive and changing federal and state laws and regulations that impact many aspects of its business; including the storage, transportation and distribution of natural gas, as well as the remediation of environmental contamination at former manufactured gas plant facilities. 10 TABLE OF CONTENTS ● Proposed climate change legislation could impact SJI’s financial performance and condition.Climate change is receiving ever increasing attention from scientists and legislators alike.The debate is ongoing as to the extent to which our climate is changing, the potential causes of this change and its potential impacts.Some attribute global warming to increased levels of greenhouse gases, which has led to significant legislative and regulatory efforts to limit greenhouse gas emissions. The outcome of proposed federal and state actions to address global climate change could result in a variety of regulatory programs including additional charges to fund energy efficiency activities or other regulatory actions.These actions could affect the demand for natural gas and electricity, result in increased costs to our business and impact the prices we charge our customers. Because natural gas is a fossil fuel with low carbon content, it is possible that future carbon constraints could create additional demands for natural gas, both for production of electricity and direct use in homes and businesses.Any adoption by federal or state governments mandating a substantial reduction in greenhouse gas emissions could have far-reaching and significant impacts on the energy industry.We cannot predict the potential impact of such laws or regulations on our future consolidated financial condition, results of operations or cash flows. ● SJI’s wholesale commodity marketing business is exposed to the risk that counterparties that owe money or energy to SJI will not be able to meet their obligations for operational or financial reasons. SJI could be forced to buy or sell commodity at a loss as a result of such failure. Such a failure, if large enough, could also impact SJI’s liquidity. ● Increasing interest rates will negatively impact the net income of SJI. Several of SJI’s subsidiaries are capital intensive, resulting in the incurrence of significant amounts of debt financing. SJI has issued almost all of its existing long-term debt at fixed rates or has utilized interest rate swaps to mitigate changes in variable rates.However, new issues of long-term debt and all variable rate short-term debt are exposed to the impact of rising interest rates. ● SJI has guaranteed certain obligations of unconsolidated affiliates and is exposed to the risk that these affiliates will not be able to meet performance and financial commitments.SJI’s unconsolidated affiliates develop and operate on-site energy related projects.SJI has guaranteed certain obligations of these affiliates in connection with the development and operation of the facilities.In the event that these projects do not meet specified levels of operating performance or are unable to meet certain financial obligations as they become due, SJI could be required to make payments related to these obligations. ● The inability to obtain capital, particularly short-term capital from commercial banks, could negatively impact the daily operations and financial performance of SJI. SJI uses short-term borrowings under committed and uncommitted credit facilities provided by commercial banks to supplement cash provided by operations, to support working capital needs, and to finance capital expenditures, as incurred.If the customary sources of short-term capital were no longer available due to market conditions, SJI may not be able to meet its working capital and capital expenditure requirements and borrowing costs could increase. ● A downgrade in SJG’s credit rating could negatively affect its ability to access adequate and cost effective capital. SJG’s ability to obtain adequate and cost effective capital depends largely on its credit ratings, which are greatly influenced by financial condition and results of operations. If the rating agencies downgrade SJG’s credit ratings, particularly below investment grade, SJG’s borrowing costs would increase. In addition, SJG would likely be required to pay higher interest rates in future financings and potential funding sources would likely decrease. To the extent that a decline in SJG’s credit rating has a negative effect on SJI, SJI could be required to provide additional support to certain counterparties of the wholesale energy operations. ● Hedging activities of the company designed to protect against commodity price or interest rate risk may cause fluctuations in reported financial results and SJI’s stock price could be adversely affected as a result. Although SJI enters into various contracts to hedge the value of energy assets, liabilities, firm commitments or forecasted transactions, the timing of the recognition of gains or losses on these economic hedges in accordance with accounting principles generally acceptedin the United States of America does not always match up with the gains or losses on the items being hedged. The difference in accounting can result in volatility in reported results, even though the expected profit margin is essentially unchanged from the dates the transactions were consummated. ● The inability to obtain natural gas would negatively impact the financial performance of SJI. Several of SJI’s subsidiaries have businesses based upon the ability to deliver natural gas to customers. Disruption in the production of natural gas or transportation of that gas to SJI from its suppliers, could prevent SJI from completing sales to its customers. 11 TABLE OF CONTENTS ● Transporting and storing natural gas involves numerous risks that may result in accidents and other operating risks and costs. SJI’s gas distribution activities involve a variety of inherent hazards and operating risks, such as leaks, accidents, mechanical problems, natural disasters or terrorist activities which could cause substantial financial losses. In addition, these risks could result in loss of human life, significant damage to property, environmental pollution and impairment of operations, which in turn could lead to substantial losses. In accordance with customary industry practice, SJI maintains insurance against some, but not all, of these risks and losses. The occurrence of any of these events not fully covered by insurance could adversely affect SJI’s financial position, results of operations and cash flows. ● Adverse results in legal proceedings could be detrimental to the financial condition of SJI. The outcomes of legalproceedings can be unpredictable and can result in adverse judgments. ● Renewable energy projects at Marina receive significant benefit from tax and regulatory incentives. A significant portion of the expected return on investment of these renewable energy projects is dependent upon federal investment tax credits (ITCs) and the future market for renewable energy credits (RECs). The benefits from ITCs are typically available when the project is placed in service while the benefits from RECs are produced during the entire life of the project. As a result, earnings from existing projects would be adversely affected without a liquid REC market. In addition, the return on investment from new projects may not be as attractive if ITCs are not available and/or a liquid REC market ceases to exist.Therefore, these projects are exposed to the risk that currently favorable tax and regulatory incentives expire or are adversely modified. Item 1B. Unresolved Staff Comments None. Item 2. Properties The principal property of SJI consists of SJG’s gas transmission and distribution systems that include mains, service connections and meters. The transmission facilities carry the gas from the connections with Transco and Columbia to SJG’s distribution systems for delivery to customers. As of December 31, 2010, there were approximately 121.9 miles of mains in the transmission systems and 5,939 miles of mains in the distribution systems. SJG owns approximately 154 acres of land in Folsom, New Jersey which is the site of SJI’s corporate headquarters. Approximately 140 acres of this property is deed restricted. SJG also has office and service buildings at six other locations in the territory. There is a liquefied natural gas storage and vaporization facility at one of these locations. As of December 31, 2010, SJG’s utility plant had a gross book value of $1.4 billion and a net book value, after accumulated depreciation, of $1.0 billion. In 2010, $115.5 million was spent on additions to utility plant and there were retirements of property having an aggregate gross book cost of $6.4 million. Virtually all of SJG’s transmission pipeline, distribution mains and service connections are under streets or highways or on the property of others. The transmission and distribution systems are maintained under franchises or permits or rights-of-way, many of which are perpetual. SJG’s properties (other than property specifically excluded) are subject to a lien of mortgage under which its first mortgage bonds are outstanding. We believe these properties are well maintained and in good operating condition. Nonutility property and equipment with a net book value of $146.5 million consists primarily of Marina’s energy projects, in particular the thermal energy plant in Atlantic City, N.J. Energy and Minerals Inc. (EMI) owns 235 acres of land in Vineland, New Jersey. South Jersey Fuel, Inc., an inactive subsidiary, owns land in Deptford Township and owns real estate in Upper Township, New Jersey. R&T Castellini, Inc., an inactive subsidiary, owns land and buildings in Vineland, New Jersey. 12 TABLE OF CONTENTS Item 3. Legal Proceedings SJI is subject to claims arising in the ordinary course of business and other legal proceedings. We accrue liabilities related to these claims when we can reasonably estimate the amount or range of amounts of probable settlement costs or other charges for these claims. Among other actions, SJI is named in certain product liability claims related to our former sand mining subsidiary. Management does not currently anticipate the disposition of any known claims to have a material adverse effect on SJI’s financial position, results of operations or liquidity. Item 4. [Removed and Reserved] Item 4A. Executive Officers of the Registrant Set forth below are the names, ages and positions of our executive officers along with their business experience during the past five years. All executive officers of SJI are elected annually and serve at the discretion of the Board of Directors. All information is as of the date of the filing of this report. Name, age and position with the Company Period Served Edward J. Graham, Age 53 Chairman April 2005 - Present Chief Executive Officer February 2004 - Present President January 2003 - Present David A. Kindlick, Age 56 Chief Financial Officer January 2002 - Present Vice President June 1997 - Present Jeffrey E. DuBois, Age 52 Vice President January 2004 - Present Michael J. Renna, Age 43 Vice President January 2004 - Present Kevin D. Patrick,Age 50 Vice President June 2007 - Present Albertsons/Super Valu Division CFO – Eastern Region September 2004 – June 2006 Sharon M. Pennington, Age 48 Vice President January 2008 -Present Vice President (SJI Services LLC) January 2006 – December 2007 Gina M. Merritt-Epps, Age 43 Corporate Counsel and Secretary May 2009 -Present Assistant General Counsel and Assistant Secretary December 2007 -April 2009 Director, Legal Affairs (SJI Services LLC) June 2006 – November 2007 Atlantic County Department of Law Assistant County Counsel October 2002 – May 2006 13 TABLE OF CONTENTS PART II Item 5. Market for the Registrant’s Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities Market Price of Common Stock and Related Information Quarter Ended Market Price Per Share Dividends Quarter Ended Market Price Per Share Dividends Declared Declared High Low Per Share High Low Per Share March31 $ $ $ March 31 $ $ $ June30 $ $ $ 1 June 30 $ $ $ September30 $ $ $ 1 September 30 $ $ $ December31 $ $ $ December 31 $ $ $ 1During the first six months of 2010 and 2009, SJI declared quarterly dividends to its common shareholders that were payable in April and July of each year.In June 2010, SJI also declared its normal quarterly dividend that was payable in October 2010.During 2009, SJI did not declare its October dividend until August.Consequently, Dividends Declared per Common Share for the three months ended September 30, 2010 does not include the impact of the October dividend. These quotations are based on the list of composite transactions of the New York Stock Exchange. Our stock is traded on the New York Stock Exchange under the symbol SJI. We have declared and expect to continue to declare regular quarterly cash dividends. As of December 31, 2010, the latest available date, our records indicate that there were 7,130 shareholders of record. Stock Performance Graph The performance graph below illustrates a five year comparison of cumulative total returns based on an initial investment of $100 in South Jersey Industries, Inc. common stock, as compared with the S&P 500 Stock Index and the S&P Utility Index for the period 2006 through 2010. This performance chart assumes: ● $100 invested on December 31, 2005 in South Jersey Industries, Inc. common stock, in the S&P 500 Stock Index and in the S&P Utility Index; and ● All dividends are reinvested. Information required by this item is also found in Note 6 of the consolidated financial statements included under Item 8 of this report. SJI has a stated goal of increasing its dividend by at least 6% to 7% annually. 14 TABLE OF CONTENTS In January 2010, non-employee members of SJI’s Board of Directors received an aggregate of 16,700 shares of unregistered stock, valued at that time at $631,678, as part of their compensation for serving on the Board. Issuer Purchases of Equity Securities The following table presents information about purchases by SJI of its own common stock during the three months ended December 31, 2010: Period Total Number of Shares Purchased1 Average Price Paid Per Share1 Total Number of Shares Purchased as Part of Publicly Announced Plans or Programs2 Maximum Number of Shares that May Yet be Purchased Under the Plans or Programs2 October 2010 $ — — November 2010 $ — — December 2010 $ — — Total — — 1The total number of shares purchased and the average price paid per share represent shares purchased in open market transactions under the South Jersey Industries Dividend Reinvestment Plan (the “DRP”) by the administrator of the DRP. 2On September 22, 2008, SJI publicly announced a share repurchase program under which the Company can purchase up to 5% of its currently outstanding common stock over the next four years.As of December 31, 2010, no shares have been purchased under this program. Item 6. Selected Financial Data 2010 HIGHLIGHTS Five-Year Summary of Selected Financial Data (In Thousands Where Applicable) South Jersey Industries, Inc. and Subsidiaries Year Ended December 31, Operating Results: Operating Revenues $ Operating Income $ Income Attributable to South Jersey Industries, Inc. Shareholders Continuing Operations $ Discontinued Operations - Net (1) Net Income Applicable to Common Stock $ Total Assets $ Capitalization: Equity $ Long-Term Debt Total Capitalization $ Ratio of Operating Income to Fixed Charges (2) x x x x x Diluted Earnings Per Common Share Attributable to South Jersey Industries, Inc. Shareholders: (Based on Average Diluted Shares Outstanding): Continuing Operations $ Discontinued Operations - Net (1) Diluted Earnings Per Common Share $ Return on Average Equity (3) % Share Data: Number of Shareholders of Record Average Common Shares Common Shares Outstanding at Year End Dividend Reinvestment Plan: Number of Shareholders Number of Participating Shares Book Value at Year End $ Dividends Declared per Common Share $ Market Price at Year End $ Dividend Payout: From Continuing Operations % From Total Net Income % Market-to-Book Ratio x x x x x Price Earnings Ratio (3) x x x x x Consolidated Economic Earnings (4) Income from Continuing Operations $ Minus/Plus: Unrealized Mark-to-Market Losses/(Gains) on Derivatives and Realized (Gains)/Losses on Inventory Injection Hedges ) ) ) Economic Earnings $ Earnings per Share from Continuing Operations $ Minus/Plus: Unrealized Mark-to-Market Losses/(Gains) on Derivatives and Realized (Gains)/Losses on Inventory Injection Hedges ) ) ) Economic Earnings per Share $ Represents discontinued business segments: sand mining and distribution operations sold in 1996 and fuel oil operations with related environmental liabilities in 1986 (See Note 3 to Consolidated Financial Statements). Calculated as Operating Income divided by Interest Charges. Calculated based on Income from Continuing Operations. This section includes the non-generally accepted accounting principles (“non-GAAP”) financial measures of Economic Earnings and Economic Earnings per share. See Management’s Discussion and Analysis of Financial Condition and Results of Operations in Item 7 of this report for a discussion regarding the use of non-GAAP financial measures. 15 TABLE OF CONTENTS Item 7. Management’s Discussion and Analysis of Financial Condition and Results of Operations OVERVIEW —South Jersey Industries, Inc. (SJI or the Company) is an energy services holding company that provides a variety of products and services through the following wholly owned subsidiaries: South Jersey Gas Company (SJG) SJG, a New Jersey corporation, is an operating public utility company engaged in the purchase, transmission and sale of natural gas for residential, commercial and industrial use. SJG also sells natural gas and pipeline transportation capacity (off-system sales) on a wholesale basis to various customers on the interstate pipeline system and transports natural gas purchased directly from producers or suppliers to their customers. SJG contributed approximately 65.9% of SJI’s net income on a consolidated basis in 2010. SJG’s service territory covers approximately 2,500 square miles in the southern part of New Jersey. It includes 112 municipalities throughout Atlantic, Cape May, Cumberland and Salem Counties and portions of Burlington, Camden and Gloucester Counties, with an estimated permanent population of 1.2 million. SJG benefits from its proximity to Philadelphia, PA and Wilmington, DE on the western side of its service territory and Atlantic City, NJ and the popular shore communities on the eastern side. Economic development and housing growth have long been driven by the development of the Philadelphia metropolitan area. The gradual extension of SJG’s infrastructure, particularly in the eastern portion of the service territory, hascontributed to SJG’s annual customer growth. In the past, economic growth in Atlantic City and the surrounding region has been primarily driven by new and proposed gaming and non-gaming investments that emphasize destination style attractions. While many of these new projectswere suspended or postponed due to the current economic environment, the casino industry is expected to remain a significant source of regional economic development going forward. Over the years, the ripple effect from Atlantic City has produced new housing and commercial construction. Combining with the gaming industry catalyst is the ongoing transition of southern New Jersey’s oceanfront communities from seasonal resorts to year round economies. New and expanded hospitals, school, and large scale retail developments throughout the service territory have contributed to SJG’s growth. Presently, SJG serves approximately 66% of households within its territory with natural gas. SJG also serves southern New Jersey’s diversified industrial base that includes processors of petroleum and agricultural products; chemical, glass and consumer goods manufacturers; and high technology industrial parks. As of December 31, 2010, SJG served a total of 347,725 residential, commercial and industrial customers in southern New Jersey, compared with 343,566 customers at December 31, 2009. No material part of SJG’s business is dependent upon a single customer or a few customers. Gas sales, transportation and capacity release for 2010 amounted to 110.8 MMdts (million decatherms), of which 56.6 MMdts were firm sales and transportation, 1.9 MMdts were interruptible sales and transportation, and 52.3 MMdts were off-system sales and capacity release. The breakdown of firm sales and transportation throughput includes 44.3% residential, 21.1% commercial, 22.8% industrial, and 11.8% cogeneration and electric generation.At year-end 2010, SJG served 324,246 residential customers, 23,010 commercial customers and 469 industrial customers. This includes 2010 net additions of 3,956 residential customers and 208 commercial customers. SJG makes wholesale gas sales to gas marketers for resale and ultimate delivery to end users. These “off-system” sales are made possible through the issuance of the Federal Energy Regulatory Commission (FERC) Orders No. 547 and 636. Order No. 547 issued a blanket certificate of public convenience and necessity authorizing all parties, which are not interstate pipelines, to make FERC jurisdictional gas sales for resale at negotiated rates, while Order No. 636 allowed SJG to deliver gas at delivery points on the interstate pipeline system other than its own city gate stations and release excess pipeline capacity to third parties. During 2010, off-system sales amounted to 6.0 MMdts and capacity release amounted to 46.3 MMdts. Supplies of natural gas available to SJG that are in excess of the quantity required by those customers who use gas as their sole source of fuel (firm customers) make possible the sale and transportation of gas on an interruptible basis to commercial and industrial customers whose equipment is capable of using natural gas or other fuels, such as fuel oil and propane. The term “interruptible” is used in the sense that deliveries of natural gas may be terminated by SJG at any time if this action is necessary to meet the needs of higher priority customers as described in SJG’s tariffs. In 2010, usage by interruptible customers, excluding off-system customers amounted to 1.9 MMdts, approximately 1.7% of the total throughput. 16 TABLE OF CONTENTS South Jersey Energy Solutions, LLC Effective January 1, 2006, SJI established South Jersey Energy Solutions, LLC, (SJES) as a direct subsidiary for the purpose of serving as a holding company for all of SJI’s non-utility businesses. The following businesses are wholly owned subsidiaries of SJES: South Jersey Resources Group, LLC (SJRG) SJRG markets natural gas storage, commodity and transportation assets on a wholesale basis. Customers include energy marketers, electric and gas utilities and natural gas producers. SJRG’s marketing activities occur mainly in the mid-Atlantic, Appalachian and southern regions of the country. SJRG also conducts price risk management activities by entering into a variety of physical and financial transactions including forward contracts, swap agreements, option contracts and futures contracts. In 2010, SJRG transacted 245.9 Bcf of natural gas. SJRG contributed approximately 6.7% of SJI’s net income on a consolidated basis. Marina Energy, LLC (Marina) Marina develops and operates energy-related projects. Marina's largest operating project provides cooling, heating and emergency power to the Borgata Hotel Casino & Spa in Atlantic City, NJ. Marina added service to Borgata’s new hotel tower completed in June of 2008.Marina also has a 50% equity interest in LVE Energy Partners, LLC (LVE) which has entered into a contract to design, build, own and operate a district energy system and central energy center for a planned resort in Las Vegas, Nevada. Marina’s other projects include 50% equity interests in various partnerships that primarily operate landfill gas-fired electric production facilities andsolar projects.Marina contributed approximately 14.1% of SJI’s net income on a consolidated basis. South Jersey Energy Company (SJE) SJE provides services for the acquisition and transportation of natural gas and electricity for retail end users and markets total energy management services. As of December 31, 2010, SJE marketed natural gas and electricity to approximately 13,217 customers, which consist of approximately 54% residential customers and 46% commercial/industrial customers. Most customers served by SJE are located within southern New Jersey, northwestern Pennsylvania and New England. In 2010, SJE contributed approximately 13.3% of SJI’s net income on a consolidated basis. South Jersey Energy Service Plus, LLC (SJESP) SJESP installs and services residential and light commercial HVAC systems, provides plumbing services, and services appliances via the sale of appliance service programs as well as on a time and materials basis. SJESP serves southern New Jersey where it is the largest local HVAC service company with nearly 50 experienced, NATE certified technicians and installers. As of December 31, 2010, SJESP had approximately 56,000 service contract customers, representing approximately 161,000 service contracts for the repair and maintenance of major appliances, such as house heaters, water heaters, gas ranges, and electric central air conditioning units. SJESP contributed approximately 0.5% of SJI’s net income on a consolidated basis. Other SJI Services, LLC provides services such as information technology, human resources, government relations, corporate communications, materials purchasing, fleet management and insurance to SJI and its other subsidiaries. Energy & Minerals, Inc. (EMI) principally manages liabilities associated with its discontinued operations of nonutility subsidiaries. SJI also has a 50% joint venture investment with Conectiv Solutions, LLC in Millennium Account Services, LLC (Millennium). Millennium provides meter reading services to SJG and Atlantic City Electric Company in southern New Jersey. 17 TABLE OF CONTENTS Primary Factors Affecting SJI’s Business SJI’s stated long-term goals are to: 1) Grow earnings per share from continuing operations by an average of at least 6% to 7% per year; 2) Increase the dividend on common stock by at least 6% to 7% annually; and 3) Maintain a low-to-moderate risk platform. Management established those goals in conjunction with SJI’s Board of Directors based upon a number of different internal and external factors that characterize and influence SJI’s current and expected future activities. The following is a summary of the primary factors we expect to have the greatest impact on SJI’s performance and ability to achieve long-term goals going forward: Business Model — In developing SJI’s current business model, our focus has been on our core utility and natural extensions of that business. That focus enables us to concentrate on business activities that match our core competencies. Going forward we expect to pursue business opportunities that fit this model. Customer Growth — Southern New Jersey, our primary area of operations, has not been immune to the issues impacting the new housing market nationally. However, net customers for SJG still grew 1.2% for 2010 as we increased our focus on customer conversions.In 2010, the 3,271 consumers converting their homes and businesses from other heating fuels, such as electric, propane or oil represented over 54% of the total new customer acquisitions for the year.In comparison, conversions over the past five years averaged 2,697 annually.Customers in our service territory typically base their decisions to convert on comparisons of fuel costs, environmental considerations and efficiencies.As such, SJG began a comprehensive partnership with the State’s Office of Clean Energy to educate consumers on energy efficiency and to promote the rebates and incentives available to natural gas users. Regulatory Environment — SJG is primarily regulated by the New Jersey Board of Public Utilities (BPU). The BPU sets the rates that SJG charges its rate-regulated customers for services provided and establishes the terms of service under which SJG operates. We expect the BPU to continue to set rates and establish terms of service that will enable SJG to obtain a fair and reasonable return on capital invested. The BPU approved a Conservation Incentive Program (CIP) effective October 1, 2006, discussed in greater detail under Results of Operations, that protects SJG’s net income from reductions in gas used by residential, commercial and small industrial customers. In addition, in April 2009, the BPU approved the Capital Investment Recovery Tracker (CIRT), accelerated infrastructure investment program and an associated rate tracker, which allows SJG to accelerate $103.0 million of capital spending into 2009 and 2010. The CIRT allows SJG to earn a return of, and return on, as the capital is spent. Weather Conditions and Customer Usage Patterns — Usage patterns can be affected by a number of factors, such as wind, precipitation, temperature extremes and customer conservation. SJG’s earnings are largely protected from fluctuations in temperatures by the CIP. The CIP has a stabilizing effect on utility earnings as SJG adjusts revenues when actual usage per customer experienced during an annual period varies from an established baseline usage per customer. Our nonutility gas retail marketing business is directly affected by weather conditions, as it does not have regulatory mechanisms that address weather volatility. The impact of different weather conditions on the earnings of our nonutility businesses is dependent on a range of different factors. Consequently, weather may impact the earnings of SJI’s various subsidiaries in different, or even opposite, ways. Further, the profitability of individual subsidiaries may vary from year-to-year despite experiencing substantially similar weather conditions. Changes in Natural Gas Prices —The utility’s gas costs are passed on directly to customers without any profit margin added by SJG. The price the utility charges its periodic customers is set annually, with a regulatory mechanism in place to make limited adjustments to that price during the course of a year. In the event that gas cost increases would justify customer price increases greater than those permitted under the regulatory mechanism, SJG can petition the BPU for an incremental rate increase. High prices can make it more difficult for our customers to pay their bills and may result in elevated levels of bad-debt expense. Among our nonutility activities, the one most likely to be impacted by changes in natural gas prices is our wholesale gas marketing business. Wholesale gas marketing typically benefits from volatility in gas prices during different points in time. The actual price of the commodity does not typically have an impact on the performance of this business line.Our ability to add and retain customers at our retail gas marketing business is affected by the relationship between the price that the utility charges customers for gas and the cost of gas available in the market at specific points in time.However, retail gas marketing accounts for a very small portion of SJI’s overall activities. Energy Project Development — Marina Energy, LLC, SJI’s energy project development business, focuses on designing, building, owning and/or operating energy production facilities on, or adjacent to, customer sites. That business is currently involved with several projects that are either operating, or are under development. Based upon our experience to date, market issues that impact the reliability and price of electricity supplied by utilities, and discussions that we are having regarding additional projects, we expect to continue to expand this business. However, the price of natural gas, as well as the availability of various tax incentives and rebates, has a direct effect on the economics of these projects.Further, our largest project opportunities to date have been and are expected to continue to be in the casino gaming industry.Consequently, the economic condition of that industry is important to the near term prospects for obtaining additional projects. 18 TABLE OF CONTENTS Changes in Interest Rates — SJI has operated in a relatively low interest rate environment over the past several years. Rising interest rates would raise the expense associated with existing variable-rate debt and all issuances of new debt. We have sought to mitigate the impact of a potential rising rate environment by directly issuing fixed-rate debt, or by entering into derivative transactions to hedge against rising interest rates. Labor and Benefit Costs — Labor and benefit costs have a significant impact on SJI’s profitability. Benefit costs, especially those related to pension and health care, have risen in recent years. We sought to manage these costs by revising health care plans offered to existing employees, capping postretirement health care benefits, and changing health care and pension packages offered to new hires. We expect savings from these changes to gradually increase as new hires replace retiring employees. In an effort to accelerate the realization of those benefits, we offered a voluntary separation program at the beginning of 2010 to our unionized employees. Our workforce totaled approximately 650 employees at the end of 2010, of which approximately 52% of that total are under collective bargaining agreements. Balance Sheet Strength — Our goal is to maintain a strong balance sheet with an average annual equity-to-capitalization ratio of 50%. Our equity-to-capitalization ratio, inclusive of short-term debt, was 44.8% and 50.0% at the end of 2010 and 2009, respectively. A strong balance sheet permits us to maintain the financial flexibility necessary to take advantage of growth opportunities and to address volatile economic and commodity markets while maintaining a low-to-moderate risk platform. CRITICAL ACCOUNTING POLICIES — ESTIMATES AND ASSUMPTIONS — As described in the notes to our consolidated financial statements, management must make estimates and assumptions that affect the amounts reported in the consolidated financial statements and related disclosures. Actual results could differ from those estimates. Five types of transactions presented in our consolidated financial statements require a significant amount of judgment and estimation. These relate to regulatory accounting, derivatives, environmental remediation costs, pension and other postretirement benefit costs, and revenue recognition. Regulatory Accounting — SJI’s largest subsidiary, SJG, maintains its accounts according to the Uniform System of Accounts as prescribed by the BPU. As a result of the ratemaking process, SJG is required to follow Financial Accounting Standards Board (FASB) ASC Topic 980 – “Regulated Operations.”SJG is required under Topic 980 to recognize the impact of regulatory decisions on its financial statements. SJG is required under its Basic Gas Supply Service clause (BGSS) to forecast its natural gas costs and customer consumption in setting its rates. Subject to BPU approval, SJG is able to recover or return the difference between gas cost recoveries and the actual costs of gas through a BGSS charge to customers. SJG records any over/under recoveries as a regulatory asset or liability on the consolidated balance sheets and reflects it in the BGSS charge to customers in subsequent years. SJG also enters into derivatives that are used to hedge natural gas purchases. The offset to the resulting derivative assets or liabilities is also recorded as a regulatory asset or liability on the consolidated balance sheets. The CIP is a BPU approved pilot program that is designed to eliminate the link between SJG’s profits and the quantity of natural gas sold, and to foster conservation efforts.With the CIP, SJG’s profits are tied to the number of customers served and how efficiently we serve them, thus allowing SJG to focus on encouraging conservation and energy efficiency among our customers without negatively impacting net income.The CIP tracking mechanism adjusts earnings based on weather and also adjusts earnings where actual usage per customer experienced during an annual period varies from an established baseline usage per customer.Utility earnings are recognized during current periods based upon the application of the CIP.The cash impact of variations in customer usage will result in cash being collected from, or returned to, customers during the subsequent CIP year, which runs from October 1 to September 30. In addition to the BGSS and the CIP, other regulatory assets consist primarily of remediation costs associated with manufactured gas plant sites (discussed below under Environmental Remediation Costs), deferred pension and other postretirement benefit cost, and several other assets as detailed in Note 11 to the consolidated financial statements. If there are changes in future regulatory positions that indicate the recovery of such regulatory assets is not probable, SJG would charge the related cost to earnings. Currently there are no such anticipated changes at the BPU. 19 TABLE OF CONTENTS Derivatives — SJI recognizes assets or liabilities for contracts that qualify as derivatives that are entered into by its subsidiaries when contracts are executed. We record contracts at their fair value in accordance with FASB ASC Topic 815 – “Derivatives and Hedging.”We record changes in the fair value of the effective portion of derivatives qualifying as cash flow hedges, net of tax, in Accumulated Other Comprehensive Loss and recognize such changes in the income statement when the hedged item affects earnings. Changes in the fair value of derivatives not designated as hedges are recorded in earnings in the current period. Currently we do not designate energy-related derivative instruments as cash flow hedges. Certain derivatives that result in the physical delivery of the commodity may meet the criteria to be accounted for as normal purchases and normal sales if so designated, in which case the contract is not marked-to-market, but rather is accounted for when the commodity is delivered. Due to the application of regulatory accounting principles generally accepted in the United States of America (GAAP), derivatives related to SJG’s gas purchases that are marked-to-market are recorded through the BGSS.SJG occasionally enters into financial derivatives to hedge against forward price risk. These derivatives are recorded at fair value with an offset to regulatory assets and liabilities through SJG’s BGSS, subject to BPU approval (See Notes 10 and 11 to the consolidated financial statements). We adjust the fair value of the contracts each reporting period for changes in the market.As discussed in Notes 16 and 17 of the consolidated financial statements, energy-related derivative instruments are traded in both exchange-based and non-exchange-based markets. Exchange-based contracts are valued using unadjusted quoted market sources in active markets and are categorized in Level 1 in the fair value hierarchy established by FASB ASC Topic 820 – “Fair Value Measurements and Disclosures.” Certain non-exchange-based contracts are valued using indicative non-binding price quotations available through brokers or from over-the-counter, on-line exchanges and are categorized in Level 2. These price quotations reflect the average of the bid-ask mid-point prices and are obtained from sources that management believes provide the most liquid market.Management reviews and corroborates the price quotations with at least one additional source to ensure the prices are observable market information, which includes consideration of actual transaction volumes, market delivery points, bid-ask spreads and contract duration. Derivative instruments that are used to limit our exposure to changes in interest rates on variable-rate, long-term debt are valued using quoted prices on commonly quoted intervals, which are interpolated for periods different than the quoted intervals, as inputs to a market valuation model. Market inputs can generally be verified and model selection does not involve significant management judgment, as a result, these instruments are categorized in Level 2 in the fair value hierarchy. For non-exchange-based derivatives that trade in less liquid markets with limited pricing information, model inputs generally would include both observable and unobservable inputs.In instances where observable data is unavailable, management considers the assumptions that market participants would use in valuing the asset or liability.This includes assumptions about market risks such as liquidity, volatility and contract duration.Such instruments are categorized in Level 3 in the fair value hierarchy as the model inputs generally are not observable. Counterparty credit risk and the credit risk of SJI, are incorporated and considered in the valuation of all derivative instruments as appropriate. The effect of counterparty credit risk and the credit risk of SJI on the derivative valuations is not significant. Environmental Remediation Costs —We estimate a range of future costs based on projected investigation and work plans using existing technologies. In preparing consolidated financial statements, SJI records liabilities for future costs using the lower end of the range of future costs because a single reliable estimation point is not feasible due to the amount of uncertainty involved in the nature of projected remediation efforts and the long period over which remediation efforts will continue. We update estimates each year to take into account past efforts, changes in work plans, remediation technologies, government regulations and site specific requirements (See Note 15 to the consolidated financial statements). Pension and Other Postretirement Benefit Costs — The costs of providing pension and other postretirement employee benefits are impacted by actual plan experience as well as assumptions of future experience. Employee demographics, plan contributions, investment performance, and assumptions concerning mortality, return on plan assets, discount rates and health care cost trends all have a significant impact on determining our projected benefit obligations. We evaluate these assumptions annually and adjust them accordingly. These adjustments could result in significant changes to the net periodic benefit costs of providing such benefits and the related liabilities recognized by SJI.While the discount rate and expected return on plan assets both decreased slightly in the determination of the 2009 benefit costs, the primary cost driver in 2009 was the erosion of plan assets during 2008. The declines in the equity markets during 2008 resulted in significant unrealized losses in the assets of the plans,causing the 2009 cost of providing such benefits to more than double. The recognition of the unrealized losses originating in 2008 over the average remaining service period of active plan participants continued to cause the cost of providing such plans to remain relatively high in 2010.However, additional pension contributions and improvements in equity markets during both 2009 and 2010 further reduced the cost of providing such benefits in 2010, despite a 50 basis point decrease in the expected return on plan assets. 20 TABLE OF CONTENTS Revenue Recognition — Gas and electricity revenues are recognized in the period the commodity is delivered to customers. SJG, SJRG and SJE bill customers monthly. A majority of SJG and SJE customers have their meters read on a cycle basis throughout the month. For SJG and SJE retail customers that are not billed at the end of each month, we record an estimate to recognize unbilled revenues for gas/electricity delivered from the date of the last meter reading to the end of the month. SJG’s and SJE’s unbilled revenue for natural gas is estimated each month based on monthly deliveries into the system; unaccounted for natural gas based on historical results; customer-specific use factors, when available; actual temperatures during the period; and applicable customer rates. SJE’s unbilled revenue for retail electricity is based on customer-specific use factors and applicable customer rates. We bill SJG customers at rates approved by the BPU. SJE and SJRG customers are billed at rates negotiated between the parties. We recognize revenues related to SJESP’s appliance service contracts seasonally over the full 12-month term of the contract. Revenues related to services provided on a time and materials basis are recognized on a monthly basis as the services are provided. Marina recognizes revenue on a monthly basis as services are provided and for on-site energy production that is delivered to its customers. The BPU allows SJG to recover gas costs in rates through the BGSS price structure. SJG defers over/under recoveries of gas costs and includes them in subsequent adjustments to the BGSS rate. These adjustments result in over/under recoveries of gas costs being included in rates during future periods. As a result of these deferrals, utility revenue recognition does not directly translate to profitability. While SJG realizes profits on gas sales during the month of providing the utility service, significant shifts in revenue recognition may result from the various recovery clauses approved by the BPU. This revenue recognition process does not shift earnings between periods, as these clauses only provide for cost recovery on a dollar-for-dollar basis (See Notes 10 and 11 to the consolidated financial statements). In January 2010, the BPU approved an extension of the CIP through 2013.The CIP may be extended for a one year period in the absence of a Board order taking any affirmative action to the contrary. Each CIP year begins October 1 and ends September 30 of the subsequent year.On a monthly basis during the CIP year, SJG records adjustments to earnings based on weather and customer usage factors, as incurred.Subsequent to each year, SJG makes filings with the BPU to review and approve amounts recorded under the CIP.BPU approved cash inflows or outflows generally will not begin until the next CIP year and have no impact on earnings at that time. NEW ACCOUNTING PRONOUNCEMENTS — See detailed discussions concerning New Accounting Pronouncements and their impact on SJI in Note 1 to the consolidated financial statements. RATES AND REGULATION — As a public utility, SJG is subject to regulation by the BPU. Additionally, the Natural Gas Policy Act, which was enacted in November 1978, contains provisions for Federal regulation of certain aspects of SJG’s business. SJG is affected by Federal regulation with respect to transportation and pricing policies applicable to pipeline capacity from Transcontinental Gas Pipeline Corporation (SJG’s major supplier), Columbia Gas Transmission Corporation and Dominion Transmission, Inc., since such services are provided under rates and terms established under the jurisdiction of the FERC. SJG’s retail sales are made under rate schedules within a tariff filed with and subject to the jurisdiction of the BPU. These rate schedules provide primarily for either block rates or demand/commodity rate structures. SJG’s primary rate mechanisms include base rates, the Basic Gas Supply Service Clause, Capital Investment Recovery Tracker, Energy Efficiency Tracker and the Conservation Incentive Program. Effective September 17, 2010, the BPU granted SJG a base rate increase of $42.1 million, which was predicated, in part, upon a 8.21% rate of return on rate base that included a 10.3% return on common equity.The $42.1 million includes $16.6 million of revenue previously recovered through the CIP and $6.8 million of revenues previously recovered through the CIRT, resulting in incremental revenue of $18.7 million.SJG was permitted to recover regulatory assets contained in its petition and is allowed to defer certain federally mandated pipeline integrity management program costs for recovery in its next base rate case.In addition, annual depreciation expense will be reduced by $1.2 million as a result of the amortization of excess cost of removal recoveries.The BPU also authorized a Phase II of the rate proceeding to address the recovery of investment in CIRT not rolled into rate base in this case. 21 TABLE OF CONTENTS Basic Gas Supply Service Clause (BGSS) - In December 2002, the BPU approved the BGSS price structure which gave SJG customers the ability to make more informed decisions regarding their choices of an alternate supplier by having a utility price structure that is more consistent with market conditions. The cost of gas purchased from the utility by periodic consumers is set annually by the BPU through a BGSS clause within the tariff. When actual gas costs experienced are less than those charged to customers under the BGSS, customer bills in the subsequent BGSS period(s) are reduced by returning the overrecovery with interest. When actual gas costs are more than is recovered through rates, SJG is permitted to charge customers more for gas in future periods to recover the shortfall. Capital Investment Recovery Tracker (CIRT) – In April 2009, the BPU approved an accelerated infrastructure investment program and an associated rate tracker, which allowed SJG to accelerate $103.0 million of capital spending into 2009 and 2010.The BPU authorized Phase II of its rate case proceeding to address the recovery of investments in CIRT not rolled into rate base in its September 2010 rate case settlement. The CIRT allows SJG to earn a return of, and return on, investment as the capital is spent. Energy Efficiency Tracker (EET) – In July 2009, the BPU approved an energy efficiency program to invest $17.0 million over two years in energy efficiency programs for residential, commercial and industrial customers.Under this program, SJG can recover incremental operating and maintenance expenses and earn a return of, and return on, program investments. Conservation Incentive Program (CIP) - The CIP is a BPU approved pilot program that is designed to eliminate the link between SJG profits and the quantity of natural gas SJG sells, and to foster conservation efforts. With the CIP, SJG’s profits are tied to the number of customers served and how efficiently SJG serves them, thus allowing SJG to focus on encouraging conservation and energy efficiency among its customers without negatively impacting net income.The CIP tracking mechanism adjusts earnings based on weather, and also adjusts SJG’s earnings when actual usage per customer experienced during an annual period varies from an established baseline usage per customer.In January 2010, the BPU approved an extension of the CIP through September 2013.The CIP may be extended for a one year period in the absence of a Board order taking any affirmative action to the contrary with regard to the pilot program. Utility earnings are recognized during current periods based upon the application of the CIP. The cash impact of variations in customer usage will result in cash being collected from, or returned to, customers during the subsequent CIP year, which runs from October 1 to September 30. The effects of the CIP on SJG’s net income for the last three years and the associated weather comparisons were as follows ($’s in millions): Net Income Benefit: CIP – Weather Related $ $ $ CIP – Usage Related Total Net Income Benefit $ $ $ Weather Compared to 20-Year Average 2.2% warmer 1.1% warmer 4.7% warmer Weather Compared to Prior Year 0.1% warmer 3.9% colder 1.6% warmer As part of the CIP, SJG is required to implement additional conservation programs including customized customer communication and outreach efforts, targeted upgrade furnace efficiency packages, financing offers, and an outreach program to speak to local and state institutional constituents. SJG is also required to reduce gas supply and storage assets and their associated fees. Note that changes in fees associated with supply and storage assets have no effect on SJG’s net income as these costs are passed through directly to customers on a dollar-for-dollar basis. Earnings accrued and payments received under the CIP are limited to a level that will not cause SJG’s return on equity to exceed 10.3% (excluding earnings from off-system gas sales and certain other tariff clauses) and the annualized savings attained from reducing gas supply and storage assets. Other Rate Mechanisms - SJG’s tariff also contains provisions permitting the recovery of environmental remediation costs associated with former manufactured gas plant sites, energy efficiency and renewable energy program costs, consumer education program costs and low-income program costs. These costs are recovered from customers through the Societal Benefits Clause. 22 TABLE OF CONTENTS See additional detailed discussions on Rates and Regulatory Actions in Note 10 to the consolidated financial statements. ENVIRONMENTAL REMEDIATION — See detailed discussion concerning Environmental Remediation in Note 15 to the consolidated financial statements. COMPETITION — SJG’s franchises are non-exclusive. Currently, no other utility provides retail gas distribution services within SJG’s territory. SJG does not expect any other utilities to do so in the foreseeable future because of the extensive investment required for utility plant and related costs. SJG competes with oil, propane and electricity suppliers for residential, commercial and industrial users, with alternative fuel source providers (wind, solar and fuel cells) based upon price, convenience and environmental factors, and with other marketers/brokers in the selling of wholesale natural gas services. The market for natural gas commodity sales is subject to competition due to deregulation. SJG’s competitive position against alternate fuels was enhanced while maintaining margins by using an unbundled tariff. This tariff allows full cost-of-service recovery when transporting gas for our customers. Under this tariff, SJG profits from transporting, rather than selling, the commodity. SJG’s residential, commercial and industrial customers can choose their supplier while we recover the cost of service through transportation service (See Customer Choice Legislation below). SJRG competes in the wholesale natural gas market against a wide array of competitors on a cost competitive, term of service, and reliability basis. SJRG has been a reliable energy provider in this arena for 15 years. There has been significant consolidation of energy wholesale operations and large financial institutions have also entered the marketplace. We expect this trend to continue in the near term, which could result in downward pressure on the margins available. Marina competes with other companies that develop and operate on-site energy production. Marina also faces competition from customers’ preferences for alternative technologies for energy production, as well as those customers that address their energy needs internally. SJE competes with utilities and other third-party marketers to sell the unregulated natural gas and electricity commodity to customers. Marketers compete largely on price, which is driven by the commodity market. While the utilities are typically indifferent as to where customers get their gas or electricity, the price they set for the commodity they sell creates competition for SJE. Based on its market share, SJE is one of the largest marketers of natural gas in southern New Jersey as of December 31, 2010. In addition, similar to SJG, SJE faces competition from other energy products. SJESP competes primarily with smaller, local contractors in southern New Jersey that install residential and commercial HVAC systems and provide major appliance repair and plumbing services. These contractors typically only serve their local communities and do not serve the entire southern part of New Jersey. CUSTOMER CHOICE LEGISLATION— All residential natural gas customers in New Jersey can choose their natural gas commodity supplier under the terms of the “Electric Discount and Energy Competition Act of 1999." This bill created the framework and necessary time schedules for the restructuring of the state’s electric and natural gas utilities. The Act established unbundling, where redesigned utility rate structures allow natural gas and electric consumers to choose their energy supplier. It also established time frames for instituting competitive services for customer account functions and for determining whether basic gas supply services should become competitive. Customers purchasing natural gas from a provider other than the local utility (the “marketer”) are charged for the gas costs by the marketer and charged for the transportation costs by the utility. The total number of customers in SJG’s service territory purchasing natural gas from a marketer averaged 30,152, 28,379 and 28,637 during 2010, 2009 and 2008, respectively. RESULTS OF OPERATIONS: SJI operates in several different reportable operating segments. Gas Utility Operations (SJG) consists primarily of natural gas distribution to residential, commercial and industrial customers. Wholesale Energy Operations include SJRG’s activities. SJE is involved in both retail gas and retail electric activities. Retail Gas and Other Operations include natural gas acquisition and transportation service business lines. Retail Electric Operations consist of electricity acquisition and transportation to commercial and industrial customers. On-Site Energy Production consists of Marina’s thermal energy facility and other energy-related projects. Appliance Service Operations includes SJESP’s servicing of appliances via the sale of appliance service programs as well as on a time and materials basis, and the installation of residential and small commercial HVAC systems.The Retail Energy Operations caption includes Retail Gas and Other, Retail Electric, On-Site Energy Production and Appliance Service Operations. 23 TABLE OF CONTENTS Net Income attributable to SJI for 2010 increased $8.5 million, or 14.7%, to $66.7 million compared to 2009 primarily as a result of the following: ● The income contribution from SJE for 2010 increased $13.2 million to $8.8 million due primarily to the change in unrealized gains and losses on derivatives used to mitigate price risk on electric as discussed below. ● The decrease in the effective tax rate in 2010 compared to 2009 is due to the impact of the investment tax credit available on renewable energy facilities at Marina, which resulted in a $6.4 million decrease in income taxes. ● The income contribution from SJG for 2010 increased $4.7 million, or 12.0%, to $43.9 million due primarily to the settlement of the base rate case in September 2010. ● The income contribution from SJRG for 2010 decreased $13.4 million, or 75.1%, to $4.4 million due primarily to the change in unrealized gains and losses on derivatives used by SJRG to mitigate natural gas commodity price risk, as discussed below. Net Income in 2009 decreased $18.8 million, or 24.5%, to $58.1 million comparedwith 2008. This decrease was primarily due to a 58.6% decrease in income contribution from SJRG and SJE related to the change in unrealized gains and losses on derivatives used to mitigate price risk on natural gas and electric as discussed below. A significant portion of the volatility in operating results is due to the impact of the accounting methods associated with SJI’s derivative activities. The Company uses derivatives to limit its exposure to market risk on transactions to buy, sell, transport and store natural gas and to buy and sell retail electricity. The Company also uses derivatives to limit its exposure to increasing interest rates on variable-rate debt. The types of transactions that cause the most significant volatility in operating results are as follows: ● SJRG purchases and holds natural gas in storage to earn a profit margin from its ultimate sale in the future. SJRG uses derivatives to mitigate commodity price risk in order to substantially lock-in the profit margin that will ultimately be realized. However, gas stored in inventory is accounted for at the lower of average cost or market; the derivatives used to reduce the risk associated with a change in the value of the inventory are accounted for at fair value, with changes in fair value recorded in operating results in the period of change. As a result, earnings are subject to volatility as the market price of derivatives change, even when the underlying hedged value of the inventory is unchanged. This volatility can be significant from period to period. Over time, gains or losses on sale of gas in storage will be offset by losses or gains on the derivatives, resulting in the realization of the profit margin expected when the transactions were initiated. ● SJE uses forward contracts to mitigate commodity price risk on fixed price electric contracts with customers. In accordance with GAAP, the forward contracts are recorded at fair value, with changes in fair value recorded in earnings in the period of change. The related customer contracts are not considered derivatives and therefore are not recorded in earnings until the electric is delivered. As a result, earnings are subject to volatility as the market price of the forward contracts change, even when the underlying hedged value of the customer contract is unchanged. Over time, gains or losses on the sale of the fixed price electric under contract will be offset by losses or gains on the forward contracts, resulting in the realization of the profit margin expected when the transactions were initiated. As a result, management also uses the non-generally accepted accounting principles (“non-GAAP”) financial measures of Economic Earnings, Economic Earnings per share, Non-Utility Economic Earnings, Wholesale Energy Economic Earnings and Retail Energy Economic Earningswhen evaluating the results of operations for its nonutility operations. These non-GAAP financial measures should not be considered as an alternative to GAAP measures, such as net income, operating income, earnings per share from continuing operations or any other GAAP measure of liquidity or financial performance. 24 TABLE OF CONTENTS We define Economic Earnings as: Income from continuing operations, (1) less the change in unrealized gains and plus the change in unrealized losses, as applicable and in each case after tax, on all commodity derivative transactions and the ineffective portion of interest rate derivative transactions that we are marking to market, and (2) adjusting for realized gains and losses, as applicable and in each case after tax, on all hedges attributed to inventory transactions to align them with the related cost of inventory in the period of withdrawal. Economic Earnings is a significant performance metric used by our management to indicate the amount and timing of income from continuing operations that we expect to earn after taking into account the impact of derivative instruments on the related transactions. Specifically, we believe that this financial measure indicates to investors the profitability of the entire derivative related transaction and not just the portion that is subject to mark-to-market valuation under GAAP. Considering only the change in market value on the derivative side of the transaction can produce a false sense as to the ultimate profitability of the total transaction as no change in value is reflected for the non-derivative portion of the transaction. Economic Earnings for 2010 increased $9.7 million, or 13.7%, to $81.0 million compared to 2009 primarily as a result of the following: ● The decrease in the effective tax rate in 2010 compared to 2009 is due to the impact of the investment tax credit available on renewable energy facilities at Marina, which resulted in a $6.4 million decrease in income taxes. ● The income contribution from SJG for 2010 increased $4.7 million, or 12.0%, to $43.9 million due primarily to the settlement of the base rate case in September 2010. 25 TABLE OF CONTENTS The following table presents a reconciliation of our income from continuing operations and earnings per share from continuing operations to Economic Earnings and Economic Earnings per share (in thousands except per share data): Income from Continuing Operations $ $ $ Minus/Plus: Unrealized Mark-to-Market Losses/(Gains) on Derivatives and Realized (Gains)/Losses on Inventory Injection Hedges ) Economic Earnings $ $ $ Earnings per Share from Continuing Operations $ $ $ Minus/Plus: Unrealized Mark-to-Market Losses/(Gains) on Derivatives and Realized (Gains)/Losses on Inventory Injection Hedges ) Economic Earnings per Share $ $ $ Non-Utility Income from Continuing Operations $ $ $ Minus/Plus: Unrealized Mark-to-Market Losses/(Gains) on Derivatives and Realized (Gains)/Losses on Inventory Injection Hedges ) Non-Utility Economic Earnings $ $ $ Wholesale Energy Income from Continuing Operations $ $ $ Minus/Plus: Unrealized Mark-to-Market Losses/(Gains) on Derivatives and Realized (Gains)/Losses on Inventory Injection Hedges ) Wholesale Energy Economic Earnings $ $ $ Retail Energy Income from Continuing Operations $ $ $ Minus/Plus: Unrealized Mark-to-Market Losses/(Gains) on Derivatives and Realized (Gains)/Losses on Inventory Injection Hedges ) Retail Energy Economic Earnings $ $ $ 26 TABLE OF CONTENTS Operating Revenues and Throughput— Utility — The following table summarizes the composition of select gas utility data for the three years ended December 31 (in thousands, except for customer and degree day data): Utility Throughput – dth: Firm Sales - Residential 21 % 23 % 15 % Commercial 5 % 6 % 4 % Industrial — 1 % — Cogeneration and electric generation 1 % — — Firm Transportation - Residential 2 % 2 % 1 % Commercial 6 % 6 % 4 % Industrial 11 % 12 % 9 % Cogeneration and electric generation 5 % 2 % 2 % Total Firm Throughput 51 % 52 % 35 % Interruptible Sales 52 — 5 — 35 — Interruptible Transportation 2 % 2 % 2 % Off-System 5 % 7 % 7 % Capacity Release 42 % 39 % 56 % Total Throughput - Utility % % % Utility Operating Revenues: Firm Sales- Residential $ 64 % $ 66 % $ 57 % Commercial 14 % 15 % 15 % Industrial 1 % 1 % 1 % Cogeneration and electric generation 2 % 1 % 1 % Firm Transportation - Residential 2 % 2 % 2 % Commercial 5 % 4 % 3 % Industrial 3 % 3 % 2 % Cogeneration and electric generation 1 % — — Total Firm Revenues 92 % 92 % 81 % Interruptible Sales — 89 — — Interruptible Transportation — — — Off-System 7 % 7 % 16 % Capacity Release 1 % 1 % 3 % Other — — — % % % Less: Intercompany Sales Total Utility Operating Revenue Less: Cost of sales Conservation recoveries * RAC recoveries * EET recoveries* — Revenue taxes Utility Margin $ $ $ Margin: Residential $ 62 % $ 62 % $ 61 % Commercial and industrial 24 % 24 % 24 % Cogeneration and electric generation 2 % 1 % 1 % Interruptible — — — Off-system & capacity release 1 % 1 % 2 % Other revenues 1 % 1 % 1 % Margin before weather normalization & decoupling 90 % 89 % 89 % CIRT mechanism 4 % 1 % — — CIP mechanism 6 % 10 % 11 % EET mechanism — 36 — — — Utility Margin $ % $ % $ % Number of Customers at Year End: Residential 93 % 93 % 93 % Commercial 7 % 7 % 7 % Industrial — — — Total Customers % % % Annual Degree Days: * Represents expenses for which there is a corresponding credit in operating revenues. Therefore, such recoveries have no impact on our financial results. Throughput —Utility - Total gas throughput increased 12.1 MMdts, or 12.3%, from 2009 to 2010.The majority of the increase is attributable to higher capacity release, which increased by 7.9 MMdts over the prior year, as reflected in the table above.More capacity became available during 2010 as capacity previously transferred out of SJG under the provisions of the CIP were returned to the utility.See additional discussion of the CIP under “Rates and Regulation.”In addition, cogeneration and electric generation sales and transportation throughput increased in 2010.As the summer of 2010 was one of the hottest on record, higher electric consumption for air conditioning drove the demand for greater natural gas consumption by the region’s electric utility.In the cogeneration market, a significant increase in transportation throughput was realized as a single customer increased its contract significantly to shift supply from its alternative pipeline supplier to SJG.Firm throughput also increased moderately due to the addition of 3,956 residential customers in 2010. 27 TABLE OF CONTENTS Total gas throughput decreased 45.7 MMdts, or 31.6%, from 2008 to 2009.Off-System sales (OSS) and capacity release volume decreased substantially in 2009 as SJG’s portfolio of assets available for such activities had been reduced in prior years under the CIP. As the majority of profits from OSS and capacity release are returned to the ratepayers via a BPU-approved sharing formula, the resulting impact of such activity on SJG earnings was greatly mitigated, as reflected in the margin table above.Firm throughput increased in the residential market as a result of 3.9% colder weather and the addition of 3,264 residential customers during 2009 as compared with 2008.Changes in throughput in other customer categories were not significant. Operating Revenues - Utility— Revenues decreased $10.9 million, or 2.3%, during 2010 compared with 2009 after eliminating intercompany transactions.Firm revenues decreased $6.3 million, or 1.4%, primarily as a result of a lower BGSS rate in effect during 2010.While changes in gas costs and BGSS recoveries may fluctuate from period to period, SJG does not profit from the sale of the commodity.Therefore, corresponding fluctuations in Operating Revenue or Cost of Sales have no impact on Company profitability, as further discussed under “Margin.”There was also a $2.2 million decrease in OSS during 2010 versus 2009.This decrease was primarily related to more volume being marketed as capacity release compared with 2009.As reflected in the Margin table above, the impact of lower OSS did not have a material impact on the earnings of the Company, as SJG is required to share 85% of the profits of such activity with the ratepayers. Revenues for SJG decreased $79.9 million during 2009, comparedwith 2008, primarily due to lower OSS revenue after eliminating intercompany transactions. OSS and capacity release revenue decreased by $57.5 million and $11.3 million, respectively, during 2009 comparedwith 2008.These decreases were primarily related to continued reductions in SJG’s portfolio of assets available for such activities under the provisions of the CIP, as noted above under “Throughput,” and a significant decrease in the average cost per unit sold during 2009.The OSS unit sales prices declined from an average of $9.39 per dt during 2008 to $5.25 per dt during 2009 due to significant declines in the cost of natural gas during 2009. The impact of lower OSS and capacity release did not have a material impact on earnings.Firm sales revenue decreased approximately $15.0 million during 2009 comparedwith 2008 also as a result of significantly lower natural gas prices.The average cost of natural gas purchased during 2009 was $7.52 per dt, representing a 27.5% decrease relative to the average cost of $10.38 per dt in 2008.This decrease in natural gas costs precipitated a customer refund of over-recovered gas costs through the BPU-approved BGSS in October 2009 totaling approximately $20.4 million. As previously stated, SJG does not profit from the sale of the commodity.Therefore, corresponding fluctuations in Operating Revenue or Cost of Sales have no impact on Company profitability. Operating Revenues — Nonutility 2010 vs. 2009 — Combined revenues for SJI’s nonutility businesses, net of intercompany transactions, increased by $90.5 million in 2010, compared with 2009. SJE’s revenues from retail gas, net of intercompany transactions, increased by $4.4 million, or 4.1%, in 2010, compared with 2009 due mainly to volumetric growth of 13.1% and a 10.8% increase in the average monthly NYMEX settle price.The majority of SJE’s natural gas customer contracts are market-priced.As of December 31, SJE was serving the following number of retail gas customers: Residential Commercial & Large Volume Sales volumes for the comparative period were as follows (in dekatherms): Residential Commercial & Large Volume Market conditions continue to make it difficult to be competitive in the residential and small commercial markets. We continue to focus our marketing efforts on the pursuit of non-heat-sensitive commercial customers in an effort to mitigate price volatility and weather risk. 28 TABLE OF CONTENTS SJE’s revenues from retail electricity, net of intercompany transactions, increased $92.1 million, or 88.2%, in 2010, compared with 2009. Excluding the impact of the net change in unrealized gains/losses recorded on forward financial contracts due to price volatility of $18.5 million, as discussed above, revenues increased $73.6 million or 64.0%.A summary of SJE’s retail electric revenue is as follows (in millions): Change SJE Retail Electric Revenue $ $ $ Add: Unrealized Losses (Subtract: Unrealized Gains) ) ) SJE Retail Electric Revenue, Excluding Unrealized Losses (Gains) $ $ $ This increase was mainly due to the impact of SJE being the successful bidder on a contract to supply retail electricity to over 400 school districts located throughout the state of New Jersey beginning in April 2009 and a 27.8% increase in the average monthly Locational Marginal Price (LMP) per megawatt hour in 2010 compared with 2009. Excluding the school bid, most of SJE’s retail electric customer contracts are market-priced. SJRG’s revenues, net of intercompany transactions, decreased $8.7 million in 2010, compared with 2009. Excluding the impact of the net change in unrealized gains/losses recorded on forward financial contracts of $26.6 million due to price volatility and adjusting for realized gains and losses on all hedges attributed to inventory transactions of $(9.8) million to align them with the related cost of inventory in the period of withdrawal, as discussed above, SJRG’s revenues increased $8.1 million. A summary of SJRG’s revenue is as follows (in millions): Change SJRG Revenue $ $ $ ) Add: Unrealized Losses (Subtract: Unrealized Gains) Add:Realized Losses (Subtract: Realized Gains) on Inventory Injection Hedges ) ) SJRG Revenue, Excluding Unrealized Losses (Gains) and Realized Losses (Gains) on Inventory Injection Hedges $ $ $ This increase in revenues is mainly attributable to increased marketing of Marcellus area production gas. and a 43.1% increase in sales of storage volumes. As discussed in Note 16 to the consolidated financial statements, revenues and expenses related to the energy trading activities of SJRG are presented on a net basis in Operating Revenues – Nonutility. Revenues for Marina increased $1.1 million, or 3.0%, in 2010 compared with 2009, due mainly tohigher chilled(23.8%) and hot (34.6%) water volumetric production. Volumetric increases were driven by the impact of improving economic conditions on resort occupancy and the significance of temperature extremes experienced in the summer and winter of 2010 compared with 2009. The increase was partially offset by the impact of the deconsolidation of AC Landfill Energy, LLC (ACLE) and WC Landfill Energy, LLC (WCLE) as discussed in Note 1 to the consolidated financial statements. Revenues for SJESP increased $0.8 million, or 4.4%, in 2010, compared with 2009, due mainly to additional installation jobs fueled by the availability of state stimulus incentives which was partially offset by revenues from a large commercial installation job recorded in 2009. Operating Revenues — Nonutility 2009 vs. 2008 — Combined revenues for SJI’s nonutility businesses, net of intercompany transactions, decreased by $36.6 million in 2009, compared with 2008. In 2009, SJE’s revenues from retail gas, net of intercompany transactions, decreased by $65.5 million, or 37.8%, in 2009, compared with 2008 due mainly to a 56.1% decrease in the average monthly NYMEX settle price.The majority of SJE’s natural gas customer contracts are market-priced.In addition, as of December 31, 2009, SJE was serving 8,772 residential and 871 commercial customers compared with 10,310 residential and 1,089 commercial customers as of December 31, 2008.Market conditions continue to make it difficult to be competitive in these markets. We continue to focus our marketing efforts on the pursuit of non-heat-sensitive commercial customers in an effort to mitigate price volatility and weather risk. 29 TABLE OF CONTENTS SJE’s revenues from retail electricity, net of intercompany transactions, increased $57.6 million or 123.2% in 2009, compared with 2008.Excluding the impact of the net change in unrealized losses recorded on forward financial contracts due to price volatility of $10.5 million, revenues increased $68.1 million or 145.6%. This increase was mainly due to the impact of SJE being the successful bidder on a contract to supply retail electricity to over 400 school districts located throughout the state of New Jersey beginning in April 2009.Partially offsetting this was a 51.9% decrease in the average monthly LMP per megawatt hour in 2009 compared with 2008. Excluding the school bid, essentially all of SJE’s retail electric customer contracts are market-priced. SJRG’s revenues, net of intercompany transactions, decreased $18.0 million in 2009, compared with 2008. Excluding the impact of the net change in unrealized gains and losses recorded on forward financial contracts of $13.0 million due to price volatility, SJRG’s revenues decreased $5.0 million. A summary of SJRG’s revenue is as follows (in millions): Change SJRG Revenue $ $ $ ) Add: Unrealized Losses (Subtract: Unrealized Gains) ) SJRG Revenue,Excluding Unrealized Losses (Gains) $ $ $ ) This decrease in revenues is mainly attributable to the timing of realized storage hedge gains and losses.See Gross Margin – Nonutility.The decrease is partially offset by a 9.2% increase in sales of storage volumes.Revenues and expenses related to the energy trading activities of SJRG are presented on a net basis in Operating Revenues – Nonutility. Revenues for Marina decreased $9.9 million or 21.2% in 2009, compared with 2008 due mainly tosignificantly lower sales rates for chilled and hot water. Lower sales rates were driven by lower underlying commodity prices. Volumetric hot water production increased 3.9% and chilled water production increased 1.8% in 2009 compared with 2008. Additional production was mainly attributable to a full year’s usage from Borgata’s Water Club tower which opened in June 2008. This was offset by lower demand, particularly for chilled water, at Borgata’s other facilities mainly driven by the impact of current economic conditions on resort occupancy and significantly cooler temperatures in the summer of 2009 compared with 2008. Revenues for SJESP decreased $0.3 million or 1.5% in 2009, compared with 2008 due mainly tolower time and materials, plumbing and installation sales that were negatively impacted by depressed economic conditions.This was mostly offset by revenues from a large commercial installation job and a price increase to our warranty contracts that took effect April 1, 2008. Margin — Utility — SJG’s margin is defined as natural gas revenues less natural gas costs; volumetric and revenue based energy taxes; and regulatory rider expenses. We believe that margin provides a more meaningful basis for evaluating utility operations than revenues since natural gas costs, energy taxes and regulatory rider expenses are passed through to customers, and therefore, have no effect on margin. Natural gas costs are charged to operating expenses on the basis of therm sales at the prices approved by the New Jersey Board of Public Utilities through the BGSS tariff. Total margin in 2010 increased $17.2 million, or 10.2%, from 2009 primarily due to the rate case settlement discussed above under “Rates and Regulation”, a full year of the CIRT and customer additions.The CIRT allows SJG to earn a return on approved infrastructure investments made under this program. The CIP protected $11.1 million of pre-tax margin in 2010 that would have been lost due to lower customer usage, compared to $15.8 million in 2009.Of these amounts, $1.9 million and $1.4 million were related to weather variations and $9.2 million and $14.4 million were related to other customer usage variations in 2010 and 2009, respectively. Total margin in 2009 increased $3.4 million, or 2.1%, from 2008 primarily due to customer additions of 3,430 and approval in 2009 of SJG’s CIRT, as discussed above under “Rates and Regulation.” The CIRT allows SJG to earn a return on approved infrastructure investments made under this program. Partially offsetting these increases was a decrease in OSS and capacity release margins due to continued reductions in SJG’s portfolio of assets available for such activities as discussed above. 30 TABLE OF CONTENTS The CIP protected $15.8 million of pre-tax margin that would have been lost due to lower customer usage, comparedwith $18.4 million in 2008.Of these amounts, $1.4 million and $2.7 million were related to weather variations and $14.4 million and $15.7 million were related to other customer usage variations in 2009 and 2008, respectively. Gross Margin — Nonutility — Gross margin for the nonutility businesses is defined as revenue less all costs that are directly related to the production, selling and delivery of the company’s products and services. These costs primarily include natural gas and electric commodity costs as well as certain payroll and related benefits. On the statements of consolidated income, revenue is reflected in Operating Revenues - Nonutility and the costs are reflected in Cost of Sales - Nonutility. As discussed in Note 16 to the consolidated financial statements, revenues and expenses related to the energy trading activities of SJRG are presented on a net basis in Operating Revenues - Nonutility. For 2010, combined gross margins for the nonutility businesses, net of intercompany transactions, decreased $0.9 million to $60.6 million compared with 2009. This decrease is primarily due to the following: ● Gross margin for SJRG decreased $21.8 million in 2010 compared with 2009. Excluding the impact of the net change in unrealized gains and losses recorded on forward financial contracts and the net change in realized gains and losses on all hedges attributed to inventory transactions as discussed above, gross margin for SJRG decreased $5.1 million due mainly to tighter spreads attained on our storage and transportation assets.These tighter spreads were partially offset by margins derived from increased marketing of Marcellus production gas. Storage assets allow SJRG to lock in the differential between purchasing natural gas at low current prices and selling equivalent quantities at higher future prices. Gross margin is generated via seasonal pricing differentials. While this margin will be attained over the transaction cycle, the timing of physical injections and withdrawals and related hedge settlements can cause earnings fluctuations for accounting purposes due to the volatile nature of wholesale gas prices. During the injection season of 2009, NYMEX prices decreased significantly. Typical to our business cycle, we entered into financial hedges designed to protect our ultimate injection prices at a time when NYMEX prices were relatively high. These contracts settled in the injection months when the NYMEX had fallen considerably and thus produced significant realized hedge losses which were recorded into earnings. During this period we purchased less expensive physical gas that was injected into storage.During the injection season of 2010, the impact of realized hedge gains/losses recorded into earnings was not significant. Overall, SJRG’s contribution to margin from storage and transportation assets has decreased due to market conditions and we have begun to shed some of these assets.However, we expect to continue to add substantial margin from marketing and related opportunities in the Marcellus region, capitalizing on our established presence in the area.Future margins could fluctuate significantly due to the volatile nature of wholesale gas prices. Storage and transportation assets under contract as of December 31 are as follows: Storage (Bcf) Transportation (dts/day) ● Gross Margin for Marina decreased $1.3 million in 2010 compared with 2009. Gross margin as a percentage of Operating Revenues decreased 5.1 percentage points due mainly to the deconsolidation of ACLE and WCLE as discussed in Note 1 to the consolidated financial statements and an increase in low-margin electric sales to the Borgata. ● Gross margin from SJE’s retail gas sales increased $0.8 million in 2010, compared with 2009. Excluding the impact of a $0.3 million change in unrealized gains/losses recorded on forward financial contracts as discussed above, gross margin increased $0.5 million in 2010, compared with 2009, due mainly to incremental margins from new customers acquired in our Pennsylvania retail book which was partially offset by the impact of lower New Jersey customer counts (See Operating Revenues – Nonutility). Gross margins as a percentage of Operating Revenues did not change significantly in 2010, compared with 2009. 31 TABLE OF CONTENTS ● Gross margin from SJE’s retail electricity sales increased $21.0 million in 2010 compared with 2009. Excluding the impact of a $18.5 million change in unrealized gains/losses recorded on forward financial contracts, gross margin increased $2.5 million in 2010 compared with 2009. This increase was mainly due to the impact of the school bid and additional customer growth as mentioned in Operating Revenues - Nonutility.Excluding the impact of the change in unrealized gains/losses, gross margin as a percentage of Operating Revenues did not change significantly in 2010 compared with 2009. ● Gross margin for SJESP increased $0.1 million in 2010 compared with 2009.Gross margin as a percentage of Operating Revenues did not change significantly between years. For 2009, combined gross margins for the nonutility businesses, net of intercompany transactions, decreased $36.4 million to $61.5 million compared with 2008. This decrease is primarily due to the following: ● Gross Margin for SJRG decreased $20.5 million in 2009, compared with 2008. Excluding the impact of the net change in unrealized gains and losses recorded on forward financial contracts as discussed above, gross margin for SJRG decreased $8.3 million due mainly to the timing of realized hedge gains and losses related to our storage assets.Storage assets allow SJRG to lock in the differential between purchasing natural gas at low current prices and selling equivalent quantities at higher future prices.Gross margin is generated via seasonal pricing differentials.While this margin will be attained over the transaction cycle, the timing of physical injections and withdraws and related hedge settlements can cause earnings fluctuations for accounting purposes due to the volatile nature of wholesale gas prices.During the injection season of 2008, NYMEX prices increased significantly.Typical to our business cycle, we entered into financial hedges designed to protect our ultimate injection prices at a time when NYMEX prices were relatively low.These contracts settled in the injection months when the NYMEX had risen considerable and thus produced significant realized hedge gains which were recorded into earnings.During this period we purchased more expensive physical gas that was injected into storage.During the injection season of 2009, just the opposite occurred as NYMEX prices fell considerably and our hedge contracts were settled at significant losses which were recorded into earnings.However, during this period we were able to purchase physical injection gas at relatively low prices. Storage and transportation assets under contract as of December 31 are as follows: Storage (Bcf) Transportation (dts/day) ● Gross Margin for Marina decreased $3.8 million in 2009, compared with 2008. Gross margin as a percentage of Operating Revenues increased 3.9 percentage points due mainly to a decrease in low-margin electric sales to Borgata.As per our contract, the billing rates are designed to recover the underlying commodity costs over time.However during interim periods, certain components of the underlying commodity costs are not adjusted proportionately. ● Gross margin from SJE’s retail gas sales decreased $2.8 million in 2009, compared with 2008. Excluding the impact of a $0.6 million change in unrealized gains/losses recorded on forward financial contracts, gross margin decreased $2.2 million in 2009, compared with 2008 due mainly to lower customer counts (See Operating Revenues – Nonutility) and tighter margins due to increased competition.Also, during the first quarter of 2008, SJE partially recovered losses from a full requirements customer in the commercial market that were recognized in 2006.Gross margin as a percentage of Operating Revenues did not change significantly in 2009, compared with 2008. ● Gross margin from SJE’s retail electricity sales decreased $8.9 million in 2009, compared with 2008.Excluding the impact of a $10.5 million increase in unrealized losses recorded on forward financial contracts, gross margin increased $1.6 million in 2009, compared with 2008.This increase was mainly due to the impact of the school bid as mentioned in Operating Revenues – Nonutility.Excluding the impact of the unrealized losses, gross margin as a percentage of Operating Revenues decreased 2.1 percentage points in 2009 compared with 2008.Margins as a percentage of Operating Revenues declined due to three main factors.First, we recovered some previously expensed costs in 2008.Second, several of our larger higher margin customers consumed significantly fewer volumes in 2009.Third, charges for transmission and marginal losses were substantially higher in 2009. 32 TABLE OF CONTENTS ● Gross Margin for SJESP decreased $0.1 million in 2009, compared with 2008.Gross margin as a percentage of Operating Revenues did not change significantly between years. Operations Expense — A summary of net changes in operations expense follows (in thousands): 2010 vs. 2009 2009 vs. 2008 Utility $ $ Nonutility: Wholesale Energy Retail Gas and Other ) Retail Electricity On-Site Energy Production ) Appliance Service TotalNonutility Intercompany Eliminations and Other ) ) Total Operations $ $ Utility Operations expense increased $4.7 million during 2010, as compared with 2009.This is the result of increases in expense associated with uncollectible customer accounts receivable, higher bank fees required to support credit availability and the Company’s variable-rate debt, along with moderate increases in corporate support, governance, compliance and employee compensation costs. Utility Operations expense increased $6.4 million during 2009, as compared with 2008.This increase is primarily the result of a $4.0 million increase in the cost of providing pension and other postretirement benefits plans during 2009 due to significant losses in the assets of those plans during 2008. The Company also experienced moderate increases in insurance, governance, compliance and employee compensation costs during 2009. Nonutilityoperations expense increased in 2010 compared with the previous year due mainly toadditional personnel, governance and compliance costs to support continued growth. These increases were partially offset by the impact of the deconsolidation of ACLE and WCLE, as discussed in Note 1 to the consolidated financial statements. Nonutility On-Site Energy Production Operations expense increased in 2009 and 2008 compared with the previous year due mainly to higher labor and operating costs at all active projects, costs related to landfill projects and the thermal plant expansion that began operations during 2008. Other changes in Operations Expense during 2010 and 2009 were not significant. Other Operating Expenses — A summary of changes in other consolidated operating expenses (in thousands): 2010 vs. 2009 2009 vs. 2008 Maintenance $ $ Depreciation $ $ Energy and Other Taxes $ $ ) Maintenance – Maintenance expense increased $2.7 million during 2010, compared with 2009; and $1.0 million during 2009, compared with 2008; primarily due to higher levels of Remediation Adjustment Clause (RAC) amortization. These costs are recovered from ratepayers; therefore, SJG experienced an offsetting increase in revenue during 2010 and 2009. Depreciation Expense - Depreciation increased $2.7 million during 2010 compared with 2009; and $2.0 million during 2009, compared with 2008; due mainly to the increased investment in property, plant and equipment by SJG and Marina. Energy and Other Taxes — The change in Energy and Other Taxes in 2010 and 2009 compared with the prior year was not significant. 33 TABLE OF CONTENTS Other Income and Expense —Other income and expense increased $3.1 million and $0.5 million in 2010 and 2009 compared to the prior year, respectively, due to higher interest income charged for notes receivable advances to affiliates. Interest Charges — Interest charges increased by $2.9 million in 2010 as compared with 2009, and decreased $6.7 million in 2009 as compared with 2008. The increase in 2010 was due primarily to higher average levels of short-term debt during 2010, along with the issuance of long-term debt at SJG (see Note 14 of the consolidated financial statements). The reduction in interest charges in 2009 as compared to 2008 was due to lower interest rates on short and long-term debt that more than offset higher average borrowing levels experienced during 2009. Higher borrowings were incurred in 2010 and 2009 mainly to support increased levels of capital investment. Income Taxes – Income tax expense decreased by $5.5 million for 2010 as compared to 2009. The effective tax rate decreased from 37.0% in 2009 to 30.0% in 2010.This decrease is primarily due to the impact of the investment tax credit available on renewable energy facilities at Marina. Equity in Earnings of Affiliated Companies – Equity in earnings of affiliated companies decreased by $2.1 million for 2010 as compared to 2009.This decrease in equity in earnings of affiliated companies is primarily due to unrealized losses on interest rate swaps at LVE. Discontinued Operations — The losses are primarily comprised of environmental remediation and product liability litigation associated with previously disposed of businesses. LIQUIDITY AND CAPITAL RESOURCES: Liquidity needs are driven by factors that include natural gas commodity prices; the impact of weather on customer bills; lags in fully collecting gas costs from customers under the Basic Gas Supply Service charge; working capital needs of our energy trading and marketing activities; the timing of construction and remediation expenditures and related permanent financings; the timing of equity contributions to unconsolidated affiliates; mandated tax payment dates; both discretionary and required repayments of long-term debt; and the amounts and timing of dividend payments. Cash Flows from Operating Activities — Liquidity needs are first met with net cash provided by operating activities. Net cash provided by operating activities totaled $159.1 million, $175.2 million and $26.4 million in 2010, 2009 and 2008, respectively. Net cash provided by operating activities varies from year-to-year primarily due to the impact of weather on customer demand and related gas purchases, customer usage factors related to conservation efforts and the price of the natural gas commodity, inventory utilization and gas cost recoveries. Net cash provided by operating activities declined in 2010 as compared with 2009 due to higher accounts receivable balances at the end of 2010 caused by increased commodity marketing activities and the impact of cold weather on natural gas demand; higher prepaid taxes due to a late year tax law change; and high levels of cash produced in 2009 from the liquidation of high priced natural gas in inventory was not repeated in 2010. These factors more than offset an improved recovery of gas costs from customers under our BGSS clause and higher accounts payable due to the increased commodity sales at year end 2010.Net cash provided by operating activities in 2009 were positively impacted by lower unit gas costs and the impact of those costs on natural gas inventory balances.The Company also incurred lower environmental remediation costs in 2009 as compared with 2008.The lower environmental remediation costs include a decrease in remediation expenditures as well as increased insurance recoveries during 2009. Cash Flows from Investing Activities — SJI has a continuing need for cash resources and capital, primarily to invest in new and replacement facilities and equipment. Net cash outflows for construction projects for 2010, 2009 and 2008 amounted to $166.9 million, $109.3 million and $62.0 million, respectively. We estimate the net cash outflows for construction projects for 2011, 2012 and 2013 to be approximately $145.0 million, $159.6 million and $118.0 million, respectively.The increase in the 2010 capital expenditures was a direct result of SJG’s CIRT program, which began in 2009.See additional details under “Rates and Regulation.”For capital expenditures, including those under SJG’s CIRT, the Company will use short-term borrowings under lines of credit from commercial banks to finance capital expenditures as incurred. From time to time, the Company will refinance the short-term debt incurred to support capital expenditures with long-term debt. 34 TABLE OF CONTENTS In support of its risk management activities, the Company is required to maintain margin accounts with selected counterparties as collateral for its forward contracts, swap agreements, options contracts and futures contracts. These margin accounts are included in Restricted Investments or Margin Account Liability, depending upon the value of the related contracts, (the change in the Margin Account Liability is reflected in cash flows from Operating Activities) on the consolidated balance sheets. The required amount of restricted investments changes on a daily basis due to fluctuations in the market value of the related outstanding contracts and are difficult to predict.Margin posted by the Company increased by $3.3 million during 2010, compared with a decrease of $25.9 million during 2009 and a $29.7 million increase in 2008. During 2010, 2009 and 2008 the Company provided net advances to unconsolidated affiliates of $96.1 million, $23.9 million and $7.5 million, respectively. The purpose of the advances was to develop several energy production facilities and to cover certain project related costs of LVE (See Commitments and Contingencies in Note 15 to the consolidated financial statements). Cash Flows from Financing Activities — Short-term borrowings under lines of credit from commercial banks are used to supplement cash from operations, to support working capital needs and to finance capital expenditures as incurred. From time to time, short-term debt incurred to finance capital expenditures is refinanced with long-term debt. Credit facilities and available liquidity as of December 31, 2010 were as follows (in thousands): Company Total Facility Usage Available Liquidity Expiration Date SJG: Revolving Credit Facility $ $ $ August 2011(A) Line of Credit — August 2011(A) Uncommitted Bank Lines Various Total SJG SJI: Revolving Credit Facility August 2011(A), (B) Term Line of Credit — October 2011 Uncommitted Bank Lines Various Total SJI Total $ $ $ (A) The Company anticipates extending these lines of credit during the second quarter of 2011. (B) Includes letters of credit in the amount of $87.6 million under the SJI revolving credit facility. The SJG facilities are restricted as to use and availability specifically to SJG; however, if necessary the SJI facilities can also be used to support SJG’s liquidity needs. All committed facilities contain one financial covenant regarding the ratio of total debt to total capitalization, measured on a quarterly basis. SJI and SJG were in compliance with this covenant as of December 31, 2010. Borrowings under these credit facilities are at market rates. The weighted average borrowing cost, which changes daily, was 0.99%, 0.77% and 1.16% at December 31, 2010, 2009 and 2008, respectively.Based upon the existing credit facilities and a regular dialogue with our banks, we believe there will continue to be sufficient credit available to meet our business’ future liquidity needs. 35 TABLE OF CONTENTS SJI supplements its operating cash flow and credit lines with both debt and equity capital. Over the years, SJG has used long-term debt, primarily in the form of First Mortgage Bonds and Medium Term Notes (MTN), secured by the same pool of utility assets, to finance its long-term borrowing needs. These needs are primarily capital expenditures for property, plant and equipment. In September 2009, SJG received approval from the New Jersey Board of Public Utilities to issue up to $150.0 million in long-term debt by September 2011.During 2010, SJG issued $115.0 million aggregate principal amount of its MTNs under private placements and retired $10.0 million of MTNs at par.In November 2009, SJG completed an early redemption of $9.9 million of 6.50% bonds due in 2016.SJG redeemed this debt early to achieve significant interest expense savings due to the low interest rates available to SJG. In June 2008, SJG repurchased $25.0 million of its auction-rate securities at par by drawing under its lines of credit.That action resulted in a $25.0 million reduction in long-term debt on SJG’s balance sheet.SJG converted these repurchased auction-rate securities to variable rate demand bonds and remarketed them to the public during the third quarter of 2008. No other long-term debt was issued during 2008 or 2009. In 2008, SJI raised equity capital through its Dividend Reinvestment Plan (DRP). Historically, participants in SJI’s DRP received newly issued shares. Through the end of March 2008, we offered a 2% discount on DRP investments as it was the most cost-effective way to raise equity capital in the quantities we were seeking. Due to our continued strong equity position, beginning in April 2008, the 2% discount was not offered and DRP participants began receiving shares purchased in the market.Through the DRP, SJI raised $2.1 million of equity capital by issuing 60,390 shares in 2008.In September 2008, we announced our intent to establish a stock repurchase program for SJI that could result in the repurchase of up to 1.5 million shares of SJI common stock at any time prior to October 2012.No purchases have been made to date. SJI’s capital structure was as follows: As of December31, Equity % % Long-Term Debt Short-Term Debt Total % % The change in the SJI capital structure from 2009 to 2010 is primarily related to an increase in borrowings to support higher accounts receivable balances at the end of 2010 caused by increased commodity marketing activities and the impact of cold weather on natural gas demand; an increase in the 2010 capital expenditures which was a direct result of SJG’s CIRT program and an increase in net advances to unconsolidated affiliates to develop several energy production facilities and to cover certain project related costs of LVE as discussed above. A significant portion of these borrowings will be repaid in the first quarter of 2011 as the receivables are collected and the advances to unconsolidated affiliates are replaced with permanent financing. For 2010, 2009 and 2008, SJI paid quarterly dividends to its common shareholders. SJI has paid dividends on its common stock for 59 consecutive years and has increased that dividend each year for the last ten years. The Company currently looks to grow that dividend by at least 6% to 7% per year and has a targeted payout ratio of between 50% and 60%. In setting the dividend rate, the Board of Directors of SJI considers future earnings expectations, payout ratio, and dividend yield relative to those at peer companies as well as returns available on other income-oriented investments.However, there can be no assurance that the Company will be able to continue to increase the dividend, meet the targeted payout ratio or pay a dividend at all in the future. COMMITMENTS AND CONTINGENCIES — SJI has a continuing need for cash resources and capital, primarily to invest in new and replacement facilities and equipment and for environmental remediation costs.Cash outflows for capital expenditures for 2010, 2009 and 2008 amounted to $166.9 million, $109.3 million and $62.0 million, respectively.Management estimates net cash outflows for construction projects for 2011, 2012 and 2013 to be approximately $145.0 million, $159.6 million and $118.0 million, respectively. Costs for remediation projects, net of insurance reimbursements for 2010, 2009 and 2008 amounted to net cash outflows of $3.5 million, $0.4 million and $26.2 million, respectively.Total cash outflows for remediation projects are expected to be approximately $23.7 million, $11.2 million and $8.7 million for 2011, 2012 and 2013, respectively.As discussed in Notes 10 and 15 to the consolidated financial statements, certain environmental costs are subject to recovery from insurance carriers and ratepayers. STANDBY LETTERS OF CREDIT — As of December 31, 2010, SJI provided $87.6 million of standby letters of credit through SJI’s revolving credit facility. Letters of credit in the amount of $62.3 million support variable-rate demand bonds issued through the New Jersey Economic Development Authority (NJEDA) to finance Marina’s initial thermal plant project and $25.3 million were posted to enable SJE to market retail electricity and for various construction activities. The Company also provided an additional $25.2 million letter of credit under a separate facility outside of the revolving credit facility to support variable-rate demand bonds issued through the NJEDA to finance the expansion of SJG’s natural gas distribution system.This letter of credit expires in August 2011. 36 TABLE OF CONTENTS SJG and SJRG have certain commitments for both pipeline capacity and gas supply for which they pay fees regardless of usage. Those commitments as of December 31, 2010, average $46.1 million annually and total $243.3 million over the contracts’ lives. Approximately 26% of the financial commitments under these contracts expire during the next five years. We expect to renew each of these contracts under renewal provisions as provided in each contract. SJG recovers all prudently incurred fees through rates via the Basic Gas Supply Service clause. The following table summarizes our contractual cash obligations and their applicable payment due dates as of December 31, 2010 (in thousands): Up to Years Years More than Contractual Cash Obligations Total 1 Year 2 & 3 4 & 5 5 Years Long-Term Debt $ Interest on Long-Term Debt Construction Obligations — — — Operating Leases Commodity Supply Purchase Obligations New Jersey Clean Energy Program (Note 10) — — Other Purchase Obligations — — — Total Contractual Cash Obligations $ SJG’s variable rate debt of $25.0 millionand Marina’s variable rate debt of $61.4 million have been included in the current portion of long-term debt above because the letters of credit that provide liquidity support expire in 2011 (see Note 14 of the consolidated financial statements).However, interest on long-term debt in the table above includes the related interest obligations through maturity as well as the impact of all interest rate swap agreements.Expected environmental remediation costs, asset retirement obligations and the liability for unrecognized tax benefits are not included in the table above as the total obligation cannot be calculated due to the subjective nature of these costs and the timing of anticipated payments.SJG’s regulatory obligation to contribute $3.6 million annually to its other postretirement benefit plans’ trusts, less costs incurred directly by the company, is not included as the duration is indefinite. Off-Balance Sheet Arrangements — An off-balance sheet arrangement is any contractual arrangement involving an unconsolidated entity under which the company has either made guarantees or has certain other interests or obligations. The Company has recorded a liability of $1.9 million which is included in Other Noncurrent Liabilities with a corresponding increase in Investment in Affiliates on the consolidated balance sheets as of December 31, 2010 for the fair value of the following guarantees: ● In April 2007, SJI guaranteed certain obligations of LVE, an unconsolidated joint venture in which Marina has a 50% equity interest.LVE entered into a 25-year contract with a resort developer to design, build, own and operate a district energy system and central energy center for a planned resort in Las Vegas, Nevada.LVE began construction of the facility in 2007 and expected to provide full energy services in 2010 when the resort was originally scheduled to be completed. LVE suspended construction of the district energy system and central energy center in January 2009 after the resort developer’s August 2008 announcement that it was delaying the completion of construction of the resort due to the difficult environment in the capital markets and weak economic conditions.The resort developer had indicated that it was considering different strategies to move its project forward, including opening its project in phases and obtaining a partner, but that it was unlikely construction would resume during 2009. In October 2010, the resort developer announced that they do not expect to resume construction on the project for three to five years. They stated that they remain committed to having a significant presence on the Las Vegas Strip as part of a long-term growth strategy and continue to view this site as a major strategic asset. 37 TABLE OF CONTENTS The district energy system and central energy center are being financed by LVE with debt that is non-recourse to SJI. The outstanding balance of LVE’s bank debt is approximately $220.6 million as of December 31, 2010.In September 2009, LVE reached an agreement with the banks that are financing the energy facilities to address defaults under the financing agreements. These LVE defaults were caused by the resort developer’s construction delay and the termination of an energy services agreement by a hotel operator associated with the project. As a result of these defaults, the banks had previously stopped funding the project. The terms of the September 2009 agreement required SJI and its partner in this joint venture to guarantee the payment of future interest costs by LVE through, at the latest, December 2010. In addition, SJI and its partner in this joint venture each committed to provide approximately $8.9 million of additional capital as of September 2009 to cover costs related to the termination of the energy services agreement by a hotel operator and interest costs incurred since August 2008 when the resort developer suspended construction. Of this amount, $6.7 million was in the form of an irrevocable letter of credit from a bank and the remaining $2.2 million was provided in cash in 2009. In turn, the banks waived all existing defaults under the financing agreements and were relieved of their commitment to provide additional funding. The $6.7 million discussed above, along with the $30.4 million of capital that Marina originally agreed to contribute as part of its construction period financing, was contributed in December 2010. As a result of the construction delay, the district energy system and central energy center was not completed by the end of 2010 as originally expected. Consequently, the full amount of LVE’s debt became due and payable in December 2010. LVE intends to seek additional financing to complete the facility once construction of the resort resumes, however, as of December 31, 2010 LVE was in default under the financing agreements with the banks.The Energy Sales Agreement between LVE and the resort developer includes a payment obligation by the resort developer to pay certain fees and expenses to LVE. A portion of this payment obligation is guaranteed to LVE’s lenders by the parent of the resort developer.LVE is currently in discussions with (a) the resort developer to determine the amount and timing of the payments to be made by the resort developer to LVE during the suspension period and (b) the banks that are financing the energy facilities to address the existing default under the financing agreements. As of December 31, 2010, the Company had a net liability of approximately $1.6 million included in Other Noncurrent Liabilities on the consolidated balance sheets related to this project, in addition to unsecured Notes Receivable – Affiliate of approximately $52.2 million due from LVE. As of December 31, 2010, SJI’s capital at risk is limited to its equity contributions and the unsecured notes receivable totaling approximately $65.3 million. During 2010, SJI and its partner in this joint venture each provided support to LVE of approximately $48.5 million to cover interest and other project related costs and capital contribution obligations. As a result of the construction delay, management has evaluated the investment in LVE and concluded that the fair value of this investment continues to be in excess of the carrying value as of December 31, 2010. In 2007, SJI issued a performance guaranty for up to $180.0 million to the resort developer to ensure that certain construction milestones relating to the development of the thermal facility are met. As a result of the resort developer not achieving certain milestones, SJI was no longer obligated under this guaranty as of December 31, 2010. SJI has also guaranteed certain performance obligations of LVE under the operating agreements between LVE and the resort developer, up to $20.0 million each year for the term of the agreement, commencing with the first year of operations.SJI and its partner in this joint venture have entered into reimbursement agreements that secure reimbursement for SJI of a proportionate share of any payments made by SJI on these guarantees. 38 TABLE OF CONTENTS ● SJI has guaranteed certain obligations of BC Landfill Energy, LLC (BCLE) and WC Landfill Energy, LLC (WCLE), unconsolidated joint ventures in which Marina has a 50% equity interest. BCLE and WCLE have entered into agreements ranging from 15-20 years with the respective county governments to lease and operate facilities that will produce electricity from landfill methane gas.Although unlikely, the maximum amount that SJI could be obligated for, in the event that BCLE and WCLE do not meet minimum specified levels of operating performance and no mitigating action is taken, or are unable to meet certain financial obligations as they become due, is approximately $4.2 million each year.SJI and its partner in these joint ventures have entered into reimbursement agreements that secure reimbursement for SJI of a proportionate share of any payments made by SJI on these guarantees.SJI holds variable interests in BCLE and WCLE but is not the primary beneficiary. ● SJI has guaranteed the long-term debt obligations of ACLE, an unconsolidated joint venture in which Marina has a 50% equity interest. ACLE has entered into a long-term agreement with a county government to lease and operate a facility that will produce electricity from landfill methane gas. Although unlikely, the maximum amount that SJI could be obligated for, in the event that ACLE is unable to meet certain financial obligations as they become due, is approximately $1.5 million.SJI and its partner in this joint venture have entered into a reimbursement agreement that secures reimbursement for SJI of a proportionate share of any payments made by SJI on this guarantee.SJI holds a variable interest in ACLE but is not the primary beneficiary. ● As of December 31, 2010, SJI had issued $4.4 million of parental guarantees on behalf of an unconsolidated subsidiary. These guarantees generally expire within the next two years and were issued to enable our subsidiary to market retail natural gas. Pending Litigation — SJI is subject to claims arising in the ordinary course of business and other legal proceedings. We accrue liabilities related to claims when we can reasonably estimate the amount or range of amounts of probable settlement costs or other charges. SJI has been named in, among other actions, certain product liability claims related to our former sand mining subsidiary. Management does not currently anticipate the disposition of any known claims to have a material adverse effect on SJI’s financial position, results of operations or liquidity. MARKET RISKS: Commodity Market Risks — Certain regulated and nonregulated SJI subsidiaries are involved in buying, selling, transporting and storing natural gas and buying and selling retail electricity for their own accounts as well as managing these activities for other third parties. These subsidiaries are subject to market risk due to price fluctuations. To hedge against this risk, we enter into a variety of physical and financial transactions including forward contracts, swaps, futures and options agreements. To manage these transactions, SJI has a well-defined risk management policy approved by our Board of Directors that includes volumetric and monetary limits. Management reviews reports detailing activity daily. Generally, the derivative activities described above are entered into for risk management purposes. SJG and SJE transact commodities on a physical basis and typically do not enter into financial derivative positions directly. SJRG manages risk in the natural gas markets for these entities as well as for its own portfolio by entering into the types of transactions noted above. As part of its gas purchasing strategy, SJG uses financial contracts through SJRG to hedge against forward price risk. These contracts are recoverable through SJG’s BGSS, subject to BPU approval. It is management’s policy, to the extent practical, within predetermined risk management policy guidelines, to have limited unmatched positions on a deal or portfolio basis while conducting these activities. As a result of holding open positions to a minimal level, the economic impact of changes in value of a particular transaction is substantially offset by an opposite change in the related hedge transaction. 39 TABLE OF CONTENTS SJI has entered into certain contracts to buy, sell, and transport natural gas and to buy and sell retail electricity.For those derivatives not designated as hedges, we recorded the net unrealized pre-tax (loss) gain of $(22.6) million, $(14.8) million and$9.3 million in earnings during the years 2010, 2009 and 2008, respectively,which are included with realized gains and losses in Operating Revenues — Nonutility.The fair value and maturity of these energy-trading contracts determined under the mark-to-market method as of December 31, 2010 is as follows (in thousands): Assets Source of Fair Value Maturity < 1 Year Maturity 1 - 3 Years Maturity Beyond 3 Years Total Prices actively quoted $ $ $ — $ Prices provided by other external sources — Prices based on internal models or other valuation methods — Total $ $ $ — $ Liabilities Source of Fair Value Maturity < 1 Year Maturity 1 - 3 Years Maturity Beyond 3 Years Total Prices actively quoted $ $ $ — $ Prices provided by other external sources Prices based on internal models or other valuation methods — Total $ NYMEX (New York Mercantile Exchange) is the primary national commodities exchange on which natural gas is traded. Basis represents the price of a NYMEX natural gas futures contract adjusted for the difference in price for delivering the gas at another location. Contracted volumes of our NYMEX contracts are 6.6 million dekatherms (dts) with a weighted-average settlement price of $5.31 per dt.Contracted volumes of our basis contracts are 5.9 million dts with a weighted average settlement price of $0.52 per dt.Contracted volumes of electric are 2.2 million mwh with a weighted average settlement price of $56.72 per mwh. A reconciliation of SJI’s estimated net fair value of energy-related derivatives follows (in thousands): Net Derivatives — Energy Related Assets,January 1, 2010 $ Contracts Settled During 2010, Net ) Other Changes in Fair Value from Continuing and New Contracts, Net ) Net Derivatives — Energy Related Assets,December 31, 2010 $ 40 TABLE OF CONTENTS Interest Rate Risk— Our exposure to interest-rate risk relates primarily to short-term, variable-rate borrowings. Short-term, variable-rate debt outstanding at December 31, 2010 was $250.7 million and averaged $191.6 million during 2010. A hypothetical 100 basis point (1%) increase in interest rates on our average variable-rate debt outstanding would result in a $1.1 million increase in our annual interest expense, net of tax. The 100 basis point increase was chosen for illustrative purposes, as it provides a simple basis for calculating the impact of interest rate changes under a variety of interest rate scenarios. Over the past five years, the change in basis points (b.p.) of our average monthly interest rates from the beginning to end of each year was as follows: 2010 - 13 b.p. decrease; 2009 - 29 b.p. decrease; 2008 - 397 b.p. decrease; 2007 - 45 b.p. decrease; and 2006 - 67 b.p. increase.For December 2010, our average interest rate on variable-rate debt was 0.86%. We issue long-term debt either at fixed rates or use interest rate derivatives to limit our exposure to changes in interest rates on variable-rate, long-term debt. As of December 31, 2010, the interest costs on all but $7.1 million of our long-term debt was either at a fixed-rate or hedged via an interest rate derivative. Consequently, interest expense on existing long-term debt is not significantly impacted by changes in market interest rates. As of December 31, 2010, SJI’s active interest rate swaps were as follows: Amount Fixed Interest Rate Start Date Maturity Type Obligor $
